UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00537 _ Franklin Custodian Funds (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Franklin U.S. Government Notes to Securities Fund 31 Financial Statements 122 Economic and Market Overview 3 Franklin Utilities Fund 40 Shareholder Information 146 Franklin DynaTech Fund 5 Financial Highlights and Franklin Growth Fund 14 Statements of Investments 48 Franklin Income Fund 22 Financial Statements 112 | 1 Semiannual Report Economic and Market Overview The U.S. economy showed ongoing signs of recovery during the six-month period ended March 31, 2014, although abnormally cold weather suppressed some economic activity beginning in January. Strong consumer and business spending and rising inventories underpinned economic growth in the fourth quarter of 2013. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by solid home sales, rising home prices, low inventories and multi-year lows in new foreclosures. Manufacturing activity expanded during the six-month period despite a slowdown in early 2014 because of adverse weather. Retail sales for the period generally rose, especially toward the end of 2013, but missed expected levels in 2014. The unemployment rate declined to 6.7% in March from 7.2% in September 2013, and inflation remained well below the U.S. Federal Reserve Board s (Fed s) 2.0% target. 1 In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then approved suspension of the debt ceiling until March 2015. The Fed maintained its monthly bond purchases at $85 billion until January 2014, when it began reducing them, based on continued positive economic and employment data. Although economic data in early 2014 were soft resulting from severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact in the March meeting while saying the Fed might quicken the expected pace of the central bank s rate-hike cycle and adopting a more qualitative approach to rate-hike guidance. Despite volatility in U.S. equity markets toward period-end arising from geopolitical risks in Ukraine, markets continued to advance as tensions eased. Investor confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery. However, brief sell-offs flared when markets reacted to the Fed s statements, U.S. budget disputes, political instability in certain emerging markets and China s moderating economy. U.S. stocks generated strong returns for the six months under review as the Standard & Poor s 500 Index (S&P 500 ® ) and Dow Jones Industrial Average reached all-time highs. 2 The 10-year Treasury yield rose from 2.64% at the beginning of the period to a high of 3.04% on December 31, 2013, mainly because of an improved economic environment and market certainty about the Fed s plans. However, Semiannual Report | 3 some weakening economic data, possibly due to bad weather, and increasing political tension in Ukraine contributed to the 10-year U.S. Treasury yield s decline to 2.73% at period-end. The foregoing information reflects our analysis and opinions as of March 31, 2014. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 1. Source: Bureau of Labor Statistics. 2. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscriber s or others use of S&P Dow Jones Indices. 4 | Semiannual Report Franklin DynaTech Fund Your Fund s Goal and Main Investments: Franklin DynaTech Fund seeks capital appreciation by investing substantially in equity securities of companies emphasizing scientific or technological development or that are in fast-growing industries. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin DynaTech Fund covers the period ended March 31, 2014. Performance Overview Franklin DynaTech Fund Class A delivered a cumulative total return of +8.83% for the six months under review. In comparison, the Russell 1000 ® Growth Index, which measures performance of the largest companies in the Russell 3000 ® Index with higher price-to-book ratios and higher forecasted growth values, generated a total return of +11.67%. 1, 2 Also for comparison, the broad U.S. stock market as measured by the Standard & Poor s 500 Index (S&P 500), 1, 3 produced a +12.51% total return, and domestic and international-based stocks as measured by the NASDAQ Composite Index ® posted a +12.02% total return. 1 You can find the Fund s long-term performance data in the Performance Summary beginning on page 9. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 53. Semiannual Report | 5 Manager s Discussion The Fund s health care positions contributed notably to absolute performance during the reporting period. 4 Although generic and branded pharmaceuticals firm Actavis reported a net operating loss for 2013, its shares were propelled by strong U.S. sales of core branded products aided by its acquisition of specialty drug company Warner Chilcott, and by its launch of new generic drugs. Genetic analysis tools manufacturer Illumina experienced robust performance across all products and geographic regions in 2013 and introduced new products in early 2014 that the company hoped would redefine the direction of genetic research. Illumina issued encouraging future earnings guidance that anticipated double-digit revenue growth in 2014. Health services and information technology provider McKesson experienced increased second- and third-quarter revenue because of growing U.S. pharmaceutical distribution, new customers and growth in Canada, and higher medical-surgical distribution and technology services sales driven by acquisitions and market growth. Biotechnology firm Biogen Idec, a developer of drugs that treat neurodegenerative diseases, exceeded sales expectations for its new multiple sclerosis (MS) drug Tecfidera, which was also recently approved by the European Commission as a first-line oral treatment for the most common type of MS. Biogen Idec also benefited from growing sales of another MS medication, Tysabri, boosted by the com-pany s acquisition of full rights from partner Perrigo. The Fund s information technology (IT) positions also substantially supported results. 5 Web-based search engine and advertising provider Google reported higher fourth-quarter revenue and earnings driven by product improvements and a larger number of paid clicks for advertising coupled with a decreased cost per click. Tencent Holdings, a leading provider of comprehensive Internet services in China, achieved sustained growth in 2013 revenue and earnings, stemming from the development of a mobile platform focusing on value-added services such as online and smartphone games, web chat, online payment services, e-commerce and online advertising. Shares of global payments technology companies Visa and Mastercard rallied as revenue increased during their most recent quarters based on growth in gross dollar and cross-border volumes and processed transactions. In contrast, some holdings notably weighed on performance. Despite increases in fourth-quarter and full-year 2013 revenue and earnings that exceeded estimates, shares of LinkedIn, the world s largest professional, Internet network, declined after announcing lower-than-expected 2014 earnings guidance and slower growth in its user base. Falling fourth-quarter and full-year 2013 revenue for biopharmaceutical firm Celldex Therapeutics, which specializes in immunology to prevent and treat diseases, occurred primarily because of declining royalty revenue for Rotarix, a rotavirus vaccine for infants. The stock 6 | Semiannual Report Top 10 Holdings Fra n kli n Dy n aTech F un d 3/31/14 Company % of Total Sector/Industry Net Assets Google Inc., A % Internet Software & Services Actavis PLC % Pharmaceuticals Visa Inc., A % IT Services MasterCard Inc., A % IT Services Amazon.com Inc. % Internet & Catalog Retail Biogen Idec Inc. % Biotechnology ARM Holdings PLC, ADR (U.K.) % Semiconductors & Semiconductor Equipment Apple Inc. % Technology Hardware, Storage & Peripherals Priceline.com Inc. % Internet & Catalog Retail Gilead Sciences Inc. % Biotechnology price of MercadoLibre, Latin America s leading e-commerce technology company, declined because of disappointing third-quarter 2013 earnings as well as concerns about inflation and currency risks in Venezuela and Argentina, in which the company earned about half of its 2013 profits. Despite revenue growth, NetSuite, a leading provider of cloud-based financials, enterprise resource planning and omnichannel commerce software suites, suffered from net operating losses in 2013, resulting from its sales promotion and product development efforts. As managers of Franklin DynaTech Fund, at period-end we remained encouraged by the relative abundance of companies that we believe have strong long-term growth prospects trading at what we perceive to be attractive valuations. We believe it is these innovative, thought-leading companies that may promote economic advancement over the longer term. Thank you for your continued participation in Franklin DynaTech Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 7 The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Russell Investment Group is the source and owner of the trademarks, service marks and copyrights related to the Russell Indexes. Russell ® is a trademark of Russell Investment Group. 3. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscriber s or others use of S&P U.S. Index data. 4. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, health care technology, life sciences tools and services, and pharmaceuticals in the SOI. 5. The IT sector comprises communications equipment; electronic equipment, instruments and components; Internet software and services; IT services; semiconductors and semiconductor equipment; software; and technology hardware, storage and peripherals in the SOI. 8 | Semiannual Report Performance Summary as of 3/31/14 Franklin DynaTech Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 9/30/13 Change A (FKDNX) $ $ +$ C (FDYNX) $38.85 $37.53 +$1.32 R (FDNRX) $43.35 $41.58 +$1.77 R6 (FDTRX) $44.76 $42.74 +$2.02 Advisor (FDYZX) $44.69 $42.71 +$1.98 Distributions Share Class Long-Term Capital Gain A (10/1/13-3/31/14) $ C (10/1/13-3/31/14) $1.8063 R (10/1/13-3/31/14) $1.8063 R6 (10/1/13- 3/31/14) $1.8063 Advisor (10/1/13 3/31/14) $1.8063 Semiannual Report | 9 Performance Summary (continued) Performance as of 3/31/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Cumulative Average Annual $ Total Annual Share Class Total Return 2 Total Return 3 Investment 4 Operating Expenses 5 A % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ C % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R6 % 6-Mo n th + % + % $ Si n ce I n ceptio n (5/1/13) 6 + % + % $ Advisor 7 % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 10 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund s investments in fast-growing industries, including the technology and telecommunications sectors (which have historically been volatile) could result in increased price fluctuation, especially over the short term, due to the rapid pace of product change and development and changes in government regulation of companies emphasizing scientific or technological advancement. The Fund may also invest in small- and mid-capitalization companies, which can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. 7. Effective 5/15/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 5/15/08, a restated figure is used based upon the Fund s Class A performance, excluding the effect of Class A s maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 5/15/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 5/15/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +66.69% and +9.08%. Semiannual Report | 11 Your Fund s Expenses Franklin DynaTech Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Semiannual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13 3/31/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.89%; C: 1.64%; R: 1.14%; R6: 0.49%; and Advisor: 0.64%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Semiannual Report | 13 Franklin Growth Fund Your Fund s Goal and Main Investments: Franklin Growth Fund seeks capital appreciation by investing substantially in equity securities of companies that are leaders in their industries. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Growth Fund s semiannual report for the period ended March 31, 2014. Performance Overview Franklin Growth Fund Class A delivered a +12.61% cumulative total return for the six months under review. In comparison, the Standard & Poor s 500 Index, which is a broad measure of U.S. stock performance, generated a +12.51% total return. 1, 2 You can find the Fund s long-term performance data in the Performance Summary beginning on page 17. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. Manager s Discussion Franklin Growth Fund owned shares of 168 companies at period-end. We continue to invest in a broad array of companies of all sizes and in varied industries. During the six-month period, Fund holdings in all investment sectors benefited absolute performance, particularly industrials, health care and information technology (IT). 3 In industrials, air service provider Alaska Air Group experienced The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 63. 14 | Semiannual Report record fourth-quarter and full-year 2013 earnings driven by award-winning customer service, industry-leading on-time performance and solid execution by employees. Despite declining sales, defense contractor Northrop Grumman reported higher fourth-quarter earnings supported by superior program performance, effective cash deployment and portfolio alignment. In IT, personal computing and mobile communication device manufacturer Apple generated record revenue from all-time high sales of iPhones and iPads in the first quarter and returned profits to shareholders via cash dividends and share repurchases. The company also benefited from strong performance of its Mac products and growth of its iTunes and software and services products. Web-based search engine and advertising provider Google reported higher fourth-quarter revenue and earnings driven by product improvements and a larger number of paid clicks for advertising coupled with a decreased cost per click. In health care, biotechnology firm Biogen Idec, a developer of drugs that treat neurodegener-ative diseases, exceeded sales expectations for its new multiple sclerosis (MS) drug Tecfidera, which was also recently approved by the European Commission as a first-line oral treatment for the most common type of MS. Biogen Idec also benefited from growing sales of another MS medication, Tysabri, boosted by the company s acquisition of full rights from partner Perrigo. Beauty drug maker Allergan achieved double-digit revenue and earnings growth for 2013, aided by increasing sales of its specialty pharmaceuticals and core medical devices. Allergan also benefited from new patents for its eye lubrication drug, Restasis, as well as a court ruling that protected Lumigan, its eye pressure reduction drug, from generic competition. Genetic analysis tools manufacturer Illumina experienced robust performance across all products and geographic regions in 2013 and introduced new products in early 2014 that the company hoped would redefine the direction of genetic research. Illumina issued encouraging future earnings guidance that anticipated double-digit revenue growth in 2014. Conversely, some holdings notably weighed on absolute Fund performance. Third-quarter revenue declined for blood management solutions provider Haemonetics, resulting from U.S. hospital implementation of new transfusion standards and blood management programs that lowered demand for blood donation as well as surgical and transfusion disposables. However, management believed the company provided competitive advantages to U.S. hospitals navigating these changes. Despite record natural gas and oil sales, Anadarko Petroleum reported a fourth-quarter net loss and reduced full-year 2013 earnings because of pending litigation against its Kerr-McGee Gathering subsidiary involving potentially substantial environmental cleanup costs in numerous U.S. locations. Revenue increased for biotechnology firm Celgene, whose medications target cancer and immune-inflammatory related diseases, but its shares declined after lower fourth-quarter and full-year 2013 earnings resulting from higher expenses for research and development and new drug launches. Semiannual Report | 15 Top 10 Holdings Fra n kli n Growth F un d 3/31/14 Company % of Total Sector/Industry Net Assets Apple Inc. % Technology Hardware & Equipment Google Inc., A % Software & Services Biogen Idec Inc. % Pharmaceuticals, Biotechnology & Life Sciences Alaska Air Group Inc. % Transportation W.W. Grainger Inc. % Capital Goods The Boeing Co. % Capital Goods Northrop Grumman Corp. % Capital Goods The Walt Disney Co. % Media Allergan Inc. % Pharmaceuticals, Biotechnology & Life Sciences VF Corp. % Consumer Durables & Apparel Technology solutions and cloud computing company Citrix Systems reported lower full-year 2013 earnings partially resulting from higher operating expenses. The company also provided lower-than-expected 2014 earnings guidance and announced plans to replace its retiring chief executive officer. Shortly after the end of the reporting period, Franklin Growth Fund manager Jerry Palmieri passed away unexpectedly. He was a dedicated employee for more than 50 years. As a company, we will miss his wisdom, knowledge and dedication. For many years, we were co-lead managers for the Fund, supported by a dedicated research staff. Going forward, I will continue to manage Franklin Growth Fund in the same manner, applying the investment philosophy we developed over the years. Thank you for your continued participation in Franklin Growth Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Standard & Poor s (S&P) 500 Index: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscriber s or others use of S&P U.S. Index data. 3. The industrials sector comprises capital goods, commercial and professional services, and transportation in the SOI. The health care sector comprises health care equipment and services; and pharmaceuticals, biotechnology and life sciences in the SOI. The IT sector comprises semiconductors and semiconductor equipment, software and services, and technology hardware and equipment in the SOI. 16 | Semiannual Report Performance Summary as of 3/31/14 Franklin Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 9/30/13 Change A (FKGRX) $ $ +$ C (FRGSX) $62.41 $55.64 +$6.77 R (FGSRX) $66.34 $59.07 +$7.27 R6 (FIFRX) $66.77 $59.71 +$7.06 Advisor (FCGAX) $66.83 $59.66 +$7.17 Distributions Share Class Dividend Income A (10/1/13- 3/31/14) $ R (10/1/13- 3/31/14) $0.0961 R6(10/1/13- 3/31/14) $0.5774 Advisor (10/1/13- 3/31/14) $0.4175 Semiannual Report | 17 Performance Summary (continued) Performance as of 3/31/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Total Annual Cumulative Average Annual $ Operating Expenses 5 Share Class Total Return 2 Total Return 3 Investment 4 (with waiver) (without waiver) A % % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ C % % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R % % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R6 % % 6-Mo n th + % + % $ Si n ce I n ceptio n (5/1/13) 6 + % + % $ Advisor % % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 18 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Historically, the Fund has focused on larger companies. The Fund may also invest in small, relatively new and/or unseasoned companies, which involves additional risks, as the price of these securities can be volatile, particularly over the short term. In addition, the Fund may invest up to 40% of its net assets in stocks of foreign companies, which involve special risks, including currency fluctuations and economic as well as political uncertainty. The Fund may focus on particular sectors of the market from time to time, which can carry greater risks of adverse developments in such sectors. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. Semiannual Report | 19 Your Fund s Expenses Franklin Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 20 | Semiannual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13- 3/31/14 A Act u al $ 1,000 $ 1,126.10 $ 4.72 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,020.49 $ 4.48 C Act u al $ 1,000 $ 1,121.70 $ 8.68 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,016.75 $ 8.25 R Act u al $ 1,000 $ 1,124.80 $ 6.04 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,019.25 $ 5.74 R6 Act u al $ 1,000 $ 1,128.40 $ 2.49 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,022.59 $ 2.37 Advisor Act u al $ 1,000 $ 1,127.50 $ 3.39 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.74 $ 3.23 *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.89%; C: 1.64%; R: 1.14%; R6: 0.47%; and Advisor: 0.64%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Semiannual Report | 21 Franklin Income Fund Your Fund s Goal and Main Investments: Franklin Income Fund seeks to maximize income while maintaining prospects for capital appreciation by investing, under normal market conditions, in a diversified portfolio of debt and equity securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Income Fund covers the period ended March 31, 2014. Performance Overview Franklin Income Fund Class A delivered a +9.68% cumulative total return for the six months under review. The Fund s equity benchmark, the Standard & Poor s 500 (S&P 500) Index, which is a broad measure of U.S. stock performance, posted a +12.51% total return. 1, 2 The Fund s fixed income benchmark, the Barclays U.S. Aggregate Index, which tracks the U.S. investment-grade, taxable bond market, returned +1.70%. 1, 3 The Fund s peers, as measured by the Lipper Mixed-Asset Target Allocation Moderate Funds Classification Average, which consists of funds chosen by Lipper that, by practice, maintain a mix of 40% to 60% equity securities, with the remainder in bonds and cash, generated a +6.71% total return. 4 You can find the Fund s long-term performance data in the Performance Summary beginning on page 26. Investment Strategy By generally performing independent analysis of debt, convertible and equity securities, we search for undervalued or out-of-favor securities we believe offer opportunities for income today and significant growth tomorrow. We consider such factors as a company s experience and managerial strength; its cash flow potential and profitability; its competitive positioning and advantages; its responsiveness to changes in interest rates and business conditions; debt maturity schedules and borrowing requirements; a company s changing financial condition and market recognition of the change; and a security s relative value based on such factors as anticipated cash flow, interest or dividend coverage, asset coverage and earnings. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 74. 22 | Semiannual Report Dividend Distributions* Fra n kli n I n come F un d 10/1/13 3/31/14 Dividend per Share (cents) Month Class A Class C Class R Class R6 Advisor Class October November December Ja nu ary Febr u ary March Total *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Portfolio Breakdown Fra n kli n I n come F un d 3/31/14 % of Total Net Assets Equity* % Utilities % Energy % Materials % Financials % Health Care % Information Technology % Industrials % Consumer Discretionary % Other % Fixed Income % Energy % Consumer Discretionary % Telecommunication Services % Information Technology % Materials % Financials % Health Care % Other % Short-Term Investments & Other Net Assets % *Includes convertible bonds. Manager s Discussion During the reporting period, the Fund s asset mix remained relatively stable. We continued to favor equity holdings, with 61.8% of total net assets in equities including common stock, preferred stock and equity-linked securities and 36.8% in fixed income securities, which consisted primarily of corporate bonds and floating rate term loans. The Fund s performance during the period lagged that of the broad equity benchmark, the S&P 500, which delivered a strong gain, but outperformed that of the broad fixed income benchmark, the Barclays U.S. Aggregate Index. The Fund s largest equity sector positions during the period continued to be in utilities, energy, materials and financials. Our information technology exposure increased during the period from 4.5% to 4.7% of total net assets. The Fund s fixed income exposure remained largely focused on high yield bonds, with an increasing shift toward higher credit quality positions. The Fund is geographically positioned with 80.2% of total net assets in U.S. securities (including short-term investments and other net assets) and 19.8% of total net assets in foreign securities including the U.K., Canada, France, Switzerland, Mexico and Australia. Foreign securities included common stocks, convertible securities and corporate debt securities. Semiannual Report | 23 Top Five Equity Holdings Fra n kli n I n come F un d 3/31/14 Company % of Total Sector/Industry Net Assets Royal Dutch Shell PLC % Energy Wells Fargo & Co. % Financials BP PLC % Energy Merck & Co. Inc. % Health Care The Southern Co. % Utilities Our equity positions drove the Fund s overall performance supported by continued corporate profit gains and investor optimism about moderately improved economic conditions. The Fund benefited from broad-based contributions across a wide range of sectors including utilities, health care, materials, industrials and financials. Many of our top performers, in our opinion, were leaders in their industries, had strong operations and cash flow, and showed a firm commitment to shareholders in the form of what we considered were attractive and growing dividend yields. Examples included The Dow Chemical Co., Merck & Co., Wells Fargo, Intel and Rio Tinto. The Fund s top equity contributors were supported by a variety of factors. During the period, cold weather bolstered commodity prices and led to gains for energy companies Royal Dutch Shell, BP and Exelon, while leading financial services companies Wells Fargo & Co. and JPMorgan Chase & Co. rose because of continued favorable capital and credit trends, as well as optimism about the potential for improving loan growth. Although the Fund s equity sector exposure delivered strong overall gains, several positions underperformed during the period. Weakness in the offshore oil and gas drilling industry pressured shares of Transocean, a leading owner and operator of mobile offshore drilling units. Continued coal pricing weakness related to investor uncertainty about the outlook for steel demand pressured Walter Energy partly because of the company s highly leveraged balance sheet. Fixed income positions continued to benefit the Fund s overall performance given a generally benign environment for corporate bonds during the period, including stable economic conditions and credit conditions that provided ample access to capital. These factors led to low default levels in the high yield markets. Long-term interest rates remained relatively stable during the period, with the 10-year U.S. Treasury trading in a fairly tight range. Leading fixed income contributors during the period included corporate bonds of First Data, CC Media Holdings 5 and Sprint Nextel. In contrast, holdings in NII Capital and Walter Energy were leading detractors. We remained broadly exposed to high yield corporate bonds in our fixed income allocation, although we started to shift away from some of the lower credit quality, short-maturity bonds in favor of slightly longer duration, lower coupon bonds with higher credit quality. In some cases, this shift enabled us to take profits in bonds trading at substantial premiums to par value and then reinvest the proceeds in slightly longer maturity bonds trading at discounts to par value. We believe this was one of the more compelling opportunities in the high yield markets over the past six months, created in part by uncertainty about long-term interest rates. 24 | Semiannual Report Thank you for your continued participation in Franklin Income Fund. We look forward to serving your future investment needs. Top Five Fixed Income Holdings and Senior Floating Rate Interests* Fra n kli n I n come F un d 3/31/14 Company % of Total Sector/Industry Net Assets First Data Corp. % Information Technology Clear Channel Communications Inc. % Consumer Discretionary JPMorgan Chase & Co. % Financials Sprint Nextel Corp. % Telecommunication Services Chesapeake Energy Corp. % Energy *Does not include convertible bonds. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with sub- scriber s or others use of S&P U.S. Index data. 3. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 4. Source: Lipper, a Thomson Reuters Company. For the six-month period ended 3/31/14, this category consisted of 534 funds. Lipper calculations do not include sales charges or expense subsidization by a fund s manager. The Fund s performance relative to the average may have differed if these and other factors had been considered. 5. CC Media Holdings comprises Clear Channel Communications, Inc. and Clear Channel Worldwide Holdings, Inc. in the SOI. Semiannual Report | 25 Performance Summary as of 3/31/14 Franklin Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 9/30/13 Change A (FKINX) $ $ +$ C (FCISX) $2.52 $2.35 +$0.17 R (FISRX) $2.45 $2.29 +$0.16 R6 (FNCFX) $2.47 $2.31 +$0.16 Advisor (FRIAX) $2.47 $2.31 +$0.16 Distributions Share Class Dividend Income A (10/1/13-3/31/14) $ C (10/1/13-3/31/14) $0.0557 R (10/1/13-3/31/14) $0.0578 R6 (10/1/13-3/31/14) $0.0644 Advisor (10/1/13 3/31/14) $0.0638 26 | Semiannual Report Performance Summary (continued) Performance as of 3/31/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Cumulative Average Annual $ Total Annual Share Class Total Return 2 Total Return 3 Investment 4 Operating Expenses 5 A % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ C % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R6 % 6-Mo n th + % + % $ Si n ce I n ceptio n (5/1/13) 6 + % + % $ Advisor % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ Distribution 30-Day Standardized Yield 8 Share Class Rate 7 (with waiver) (without waiver) A % % % C % % % R % % % R6 % % % Advisor % % % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 27 Performance Summary (continued) All investments involve risks, including possible loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. The Fund s share price and yield will be affected by interest rate movements. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund s share price may decline. Changes in the financial strength of a bond issuer or in a bond s credit rating may affect its value. Investments in lower rated, higher yielding instruments include higher risk of default and loss of principal. These securities carry a greater degree of credit risk relative to investment-grade securities. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. 7. Distribution rate is based on an annualization of the respective class s March dividend and the maximum offering price (NAV for Classes C, R, R6 and Advisor) per share on 3/31/14. 8. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund s rate of investment income, and it may not equal the Fund s actual income distribution rate (which reflects the Fund s past dividends paid to shareholders) or the income reported in the Fund s financial statements. 28 | Semiannual Report Your Fund s Expenses Franklin Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 29 Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13 3/31/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.62%; C: 1.12%; R: 0.97%; R6: 0.39%; and Advisor: 0.47%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 30 | Semiannual Report Franklin U.S. Government Securities Fund Your Fund s Goal and Main Investments: Franklin U.S. Government Securities Fund seeks income by investing at least 80% of its net assets in U.S. government securities. The Fund presently invests substantially all of its assets in Government National Mortgage Association obligations (Ginnie Maes). Since 1983, the Fund has invested substantially in Ginnie Mae securities, which carry a guarantee backed by the full faith and credit of the U.S. government as to the timely payment of interest and principal. 1 Issued by the Government National Mortgage Association (GNMA), Ginnie Maes have been among the highest yielding U.S. government obligations available. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin U.S. Government Securities Fund covers the period ended March 31, 2014. Performance Overview Franklin U.S. Government Securities Fund Class A delivered a +1.05% cumulative total return for the six months under review. In comparison, its peers, AAA as measured by the Lipper GNMA Funds Classification Average, which consists of funds chosen by Lipper that invest primarily in GNMAs, posted a +1.16% total return. 2 The Barclays U.S. Government Index: Intermediate Component, the intermediate component of the Barclays U.S. Government Index, returned +0.21% for the same period. 3, 4 The Fund s return reflects the effect of management fees and expenses, while the Barclays U.S. Government Index: Intermediate Component does not have such costs. You can find the Fund s long-term performance data in the Performance Summary beginning on page 35. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 100. Semiannual Report | 31 *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Investment Strategy We currently invest the Fund s assets predominantly in GNMA obligations. We analyze securities using proprietary models to help us identify attractive investment opportunities. The Fund s short-term investments may include short-term government securities and cash or cash equivalents. Manager s Discussion Economic indicators over the period broadly supported the U.S. economy s modest recovery. Much of the U.S. economic data released during the first quarter of 2014 was softer than many observers predicted and likely reflected the transitory effects of severe winter weather across much of the nation. However, despite the soft patch, employment data generally indicated continued labor market improvement. Consumers financial situations in the fourth quarter of 2013 also continued to show meaningful improvement, which we thought could support consumption trends. Manufacturing activity rebounded over the period after an initial slowdown attributed to the severe weather experienced in the first quarter of 2014 and an inventory buildup that accumulated late in 2013. Housing data were weaker than expected, which we think also reflected the adverse weather as well as higher mortgage interest rates, although home prices rose compared to the previous year. In a sign of more confidence in the economic outlook, the U.S. Federal Reserve Board (Fed) revised its quantitative easing policy by reducing its monthly asset purchases starting in January. The reduction was split evenly between mortgage-backed securities (MBS) and Treasuries. The Fed also reiterated that it was not 32 | Semiannual Report following a preset course and emphasized that future decisions would continue to be contingent on new economic data. GNMA MBS provided a modest income opportunity over Treasuries as the GNMA current coupon yielded 3.23% at period-end, compared to five- and 10-year Treasuries, which yielded 1.73% and 2.73%. MBS performance was positive during the period and outperformed similar duration Treasuries. In our view, agency mortgages were fully valued. Investor awareness about the timeline for tapering reduced anxiety. Questions still remained, however, about the demand source for agency MBS after the Fed ends its buying program. We felt demand from banks, mortgage real estate investment trusts, overseas investors and domestic money managers would need to rise to compensate for the Fed s reduced presence in the MBS sector. The recent decline in gross issuance may contribute to tighter spreads, but we believed recent spreads at period-end did not adequately compensate investors for the risks. As interest rates and mortgage rates have moved higher, actual prepayment levels have declined and could, in our opinion, allow investors to keep a greater portion of their income. Within the agency mortgage pass-through sector, Fannie Mae (FNMA) MBS lagged their Freddie Mac (FHLMC) MBS and GNMA MBS counterparts. Within GNMAs, higher coupon 5.5% and 6.0% securities were the best performers from an excess returns perspective, while lower coupon 3.5% and 4.0% securities underperformed. Franklin U.S. Government Securities Fund maintains a conservative, disciplined investment strategy and invests entirely in GNMA mortgage pass-throughs, which remain the only MBS that are backed by the full faith and credit of the U.S. government the same guarantee applicable to U.S. Treasuries. 1 Our collateral-intensive research approach can allow us to uncover dislocations across the GNMA markets and associated misvaluation of prepayment risk. We continue to focus on specified pools where we believe our experience and continual investment in new technologies help us uncover these discrepancies. During the period, we were slightly more weighted toward GNMA IIs (pools of mortgages from multiple issuers) than GNMA Is (pools of mortgages from single issuers). Over the period, we added to GNMA II 4.0% coupons while reducing exposure to 3.5% coupons. Our heaviest allocation was in 4.0% through 5.0% coupons. The Fund s overweighted position relative to the benchmark to higher coupon 5.5% to 6.0% GNMA securities benefited performance as did the Fund s underweighting in 3.0% coupon GNMAs, while the Fund s allocation to 4.0% coupon GNMAs generally detracted from performance. Semiannual Report | 33 Thank you for your continued participation in Franklin U.S. Government Securities Fund. We welcome your comments and questions and look forward to serving your investment needs in the years ahead. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. Securities owned by the Fund, but not shares of the Fund, are guaranteed by the U.S. government, its agencies or instrumentalities as to timely payment of principal and interest. The Fund s yield and share price are not guaranteed and will vary with market conditions. 2. Source: Lipper, a Thomson Reuters Company. For the six-month period ended 3/31/14, this category consisted of 67 funds. Lipper calculations do not include sales charges or expense subsidization by a fund s manager. The Fund s performance relative to the average may have differed if these and other factors had been considered. 3. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 4. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 34 | Semiannual Report Performance Summary as of 3/31/14 Franklin U.S. Government Securities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 35 Performance Summary (continued) Performance as of 3/31/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Cumulative Average Annual Total Annual Share Class Total Return 2 Total Return 3 Operating Expenses 4 A % 6-Mo n th + % -3.24 % 1-Year -0.15 % -4.41 % 5-Year + % + % 10-Year + % + % C % 6-Mo n th + % -0.19 % 1-Year -0.66 % -1.63 % 5-Year + % + % 10-Year + % + % R % 6-Mo n th + % + % 1-Year -0.50 % -0.50 % 5-Year + % + % 10-Year + % + % R6 % 6-Mo n th + % + % Si n ce I n ceptio n (5/1/13) 5 -0.36 % -0.36 % Advisor % 6-Mo n th + % + % 1-Year % % 5-Year + % + % 10-Year + % + % Distribution 30-Day Standardized Yield 7 Share Class Rate 6 (with waiver) (without waiver) A % % % C % % % R % % % R6 % % % Advisor % % % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 36 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund s share price and yield will be affected by interest rate movements and mortgage prepayments. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund s share price may decline. Changes in the financial strength of a bond issuer or in a bond s credit rating may affect its value. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. 6. Distribution rate is based on an annualization of the respective class s March dividend and the maximum offering price (NAV for Classes C, R, R6 and Advisor) per share on 3/31/14. 7. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund s rate of investment income, and it may not equal the Fund s actual income distribution rate (which reflects the Fund s past dividends paid to shareholders) or the income reported in the Fund s financial statements. Semiannual Report | 37 Your Fund s Expenses Franklin U.S. Government Securities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 38 | Semiannual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13 3/31/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.76%; C: 1.26%; R: 1.11%; R6: 0.47%; and Advisor: 0.61%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Semiannual Report | 39 Franklin Utilities Fund Your Fund s Goal and Main Investments: Franklin Utilities Fund seeks both capital appreciation and current income by investing at least 80% of its net assets in public utility company securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Utilities Fund covers the period ended March 31, 2014. Performance Overview Franklin Utilities Fund Class A delivered a +12.37% cumulative total return for the six months under review. In comparison, the Standard & Poor s 500 (S&P 500) Index, which is a broad measure of U.S. stock performance, generated a +12.51% total return, and the S&P 500 Utilities Index, which measures the performance of all utilities stocks in the S&P 500 Index, produced a +13.17% total return. 1, 2 You can find the Fund s long-term performance data in the Performance Summary beginning on page 43. Investment Strategy We search for the best return opportunities available in the global utilities arena with a specific focus on the U.S. electricity and gas sector. Generally, we look for companies producing a high percentage of earnings from regulated utility franchise operations. Manager s Discussion For the six months under review, the utilities sector outperformed the S&P 500 Index; however, the energy sector underperformed. Our stock selection in electric utilities and multi-utilities helped the Fund s performance relative to the S&P 500 Utilities Index during the six-month period. 3 In contrast, our investments in off-benchmark energy and telecommunication services stocks hindered relative returns. 4 Electric utilities led the Fund s notable contributors to absolute performance. Edison International reported healthy earnings for 2013, driven by its Southern California Edison subsidiary s infrastructure investments and operational efficiencies. Edison also issued increased earnings guidance for 2014 based on its The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 109. 40 | Semiannual Report expectation of continuing these positive trends. Florida-based utility NextEra Energy, which also is a leading clean energy developer and operator in the U.S. and Canada, accomplished full-year 2013 earnings comparable to those of the prior year. The company also benefited from modernizing its Cape Canaveral plant, strengthening its electric grid against future storms, constructing additional solar power generation and signing new wind power purchase agreements. Shares of American Electric Power rallied resulting from increased 2013 earnings and dividends and reaffirmed 2014 earnings guidance, largely stemming from its investment in core regulated operations, including its transmission business, and from cost savings achieved through sustainable process improvements. Multi-utilities also helped absolute results. Dominion Resources, a supplier of electricity and natural gas to the eastern U.S., reported higher 2013 operating earnings attributable to electric service territory growth and higher revenues resulting from rate adjustments and gas transmission growth projects, as well as lower operations and maintenance expenses. Sempra Energy, owner of electric and natural gas utilities in California and South America as well as natural gas pipelines, storage facilities and terminals in the U.S. and Mexico, reported increased revenue and earnings in 2013 and raised its dividend. Sempra Energy pursued growth by launching an initial public offering for a new energy company in Mexico and planned for the export of liquefied natural gas via Cameron LNG. Electric and gas utility National Grid, which operates electricity and gas transmission in the U.K. and electricity transmission in the northeastern U.S., continued to develop new transmission and generation infrastructure in its regulated utility networks that performed well despite severe winter weather. The company anticipated that its upcoming full fiscal year results would be in line with its goals for good operating performance and sustainable dividend growth. In contrast, a few Fund holdings declined during the reporting period and hindered absolute Fund performance. Oil and gas transportation company Kinder Morgan, which owns an interest in or operates pipelines and terminals for delivering fuels and other products in the U.S. and Canada, suffered from lower earnings guidance and an investor lawsuit, as well as rumors that one of its publicly traded companies, Kinder Morgan Energy Partners (KMP), understated spending. KMP reported higher earnings, key acquisitions and a Canadian government application to expand pipeline capacity. Kinder Morgan expects KMP s strong performance to help drive growth in 2014. Declining sales and low natural gas prices resulted in falling profits and the first dividend reduction in the 17-year history of FirstEnergy, which owns electricity providers in six eastern states. Increased use of home-generated solar energy by customers, among other factors, led the company to sell power plants, reduce spending and focus on regulated assets that provide more reliable returns than for those selling power to wholesale markets. Semiannual Report | 41 Thank you for your continued participation in Franklin Utilities Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Utilities Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with sub-scriber s or others use of S&P index data. 3. The utilities sector comprises electric utilities, gas utilities, multi-utilities and water utilities in the SOI. 4. The energy sector comprises oil, gas and consumable fuels in the SOI. The telecommunication services sector comprises diversified telecommunication services in the SOI. 42 | Semiannual Report Performance Summary as of 3/31/14 Franklin Utilities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 43 Performance Summary (continued) Performance as of 3/31/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Cumulative Average Annual $ Total Annual Share Class Total Return 2 Total Return 3 Investment 4 Operating Expenses 5 A % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ C % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ R6 % 6-Mo n th + % + % $ Si n ce I n ceptio n (5/1/13) 6 + % + % $ Advisor % 6-Mo n th + % + % $ 1-Year + % + % $ 5-Year + % + % $ 10-Year + % + % $ Distribution 30-Day Standardized Yield 8 Share Class Rate 7 (with waiver) (without waiver) A % % % C % % % R % % % R6 % % % Advisor % % % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 44 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. In addition to being sensitive to other factors, securities issued by utility companies have been historically sensitive to interest rate changes. When interest rates fall, utility securities prices, and thus a utilities fund s share price, tend to rise; when interest rates rise, their prices generally fall. The Fund is actively managed but there is no guarantee that the man-ager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. 7. Distribution rate is based on an annualization of the respective class s current quarterly dividend and the maximum offering price (NAV for Classes C, R, R6 and Advisor) per share on 3/31/14. 8. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund s rate of investment income, and it may not equal the Fund s actual income distribution rate (which reflects the Fund s past dividends paid to shareholders) or the income reported in the Fund s financial statements. Semiannual Report | 45 Your Fund s Expenses Franklin Utilities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 46 | Semiannual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13 3/31/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.75%; C: 1.25%; R: 1.10%; R6: 0.48%; and Advisor: 0.60%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Semiannual Report | 47 Franklin Custodian Funds Financial Highlights Franklin DynaTech Fund Six Months Ended March 31, 2014 Year Ended September 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 42.13 $ 34.00 $ 27.66 $ 27.16 $ 23.20 $ 24.87 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.11 ) (0.12 ) (0.11 ) (0.14 ) (0.11 ) (0.06 ) Net realized a n d un realized gai n s (losses) 3.79 8.25 7.10 0.64 4.07 (0.03 ) Total from i n vestme n t operatio n s 3.68 8.13 6.99 0.50 3.96 (0.09 ) Less distrib u tio n s from n et realized gai n s (1.81 ) (0.65 ) (1.58 ) Net asset val u e, e n d of period $ 44.00 $ 42.13 $ 34.00 $ 27.66 $ 27.16 $ 23.20 Total ret u r n c 8.83 % 23.91 % 25.59 % 1.84 % 17.07 % 2.71 % Ratios to average net assets d Expe n ses 0.89 % e,f 0.94 % 0.96 % 0.97 % 1.03 % 1.16 % f Net i n vestme n t i n come (loss) (0.47 )% (0.34 )% (0.35 )% (0.46 )% (0.44 )% (0.34 )% Supplemental data Net assets, e n d of period (000 s) $ 1,410,119 $ 1,072,814 $ 898,665 $ 642,552 $ 566,764 $ 503,472 Portfolio t u r n over rate 8.61 % 35.40 % 16.65 % 30.11 % 31.39 % 46.05 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 48 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin DynaTech Fund Six Months Ended March 31, 2014 Year Ended September 30, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 37.53 $ 30.52 $ 25.07 $ 24.81 $ 21.34 $ 23.23 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.24 ) (0.35 ) (0.32 ) (0.34 ) (0.28 ) (0.19 ) Net realized a n d un realized gai n s (losses) 3.37 7.36 6.42 0.60 3.75 (0.12 ) Total from i n vestme n t operatio n s 3.13 7.01 6.10 0.26 3.47 (0.31 ) Less distrib u tio n s from n et realized gai n s (1.81 ) (0.65 ) (1.58 ) Net asset val u e, e n d of period $ 38.85 $ 37.53 $ 30.52 $ 25.07 $ 24.81 $ 21.34 Total ret u r n c 8.44 % 22.97 % 24.67 % 1.05 % 16.26 % 1.89 % Ratios to average net assets d Expe n ses 1.64 % e,f 1.69 % 1.71 % 1.72 % 1.78 % 1.91 % f Net i n vestme n t i n come (loss) (1.22 )% (1.09 )% (1.10 )% (1.21 )% (1.19 )% (1.09 )% Supplemental data Net assets, e n d of period (000 s) $ 207,019 $ 176,556 $ 142,903 $ 105,707 $ 93,927 $ 83,435 Portfolio t u r n over rate 8.61 % 35.40 % 16.65 % 30.11 % 31.39 % 46.05 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin Custodian Funds Financial Highlights (continued) Franklin DynaTech Fund Six Months Ended March 31, 2014 Year Ended September 30, Class R (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 41.58 $ 33.65 $ 27.44 $ 27.02 $ 23.13 $ 15.66 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.16 ) (0.21 ) (0.19 ) (0.22 ) (0.17 ) (0.09 ) Net realized a n d un realized gai n s (losses) 3.74 8.14 7.05 0.64 4.06 7.56 Total from i n vestme n t operatio n s 3.58 7.93 6.86 0.42 3.89 7.47 Less distrib u tio n s from n et realized gai n s (1.81 ) (0.65 ) Net asset val u e, e n d of period $ 43.35 $ 41.58 $ 33.65 $ 27.44 $ 27.02 $ 23.13 Total ret u r n d 8.70 % 23.57 % 25.32 % 1.55 % 16.82 % 47.70 % Ratios to average net assets e Expe n ses 1.14 % f,g 1.19 % 1.21 % 1.22 % 1.28 % 1.41 % g Net i n vestme n t i n come (loss) (0.72 )% (0.59 )% (0.60 )% (0.71 )% (0.69 )% (0.59 )% Supplemental data Net assets, e n d of period (000 s) $ 43,845 $ 41,825 $ 33,338 $ 11,100 $ 7,034 $ 6,345 Portfolio t u r n over rate 8.61 % 35.40 % 16.65 % 30.11 % 31.39 % 46.05 % a For the period December 1, 2008 (effective date) to September 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliate rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. 50 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin DynaTech Fund Six Months Ended Period Ended March 31, 2014 September 30, Class R6 (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 42.74 $ 36.56 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.02 ) 0.01 Net realized a n d un realized gai n s (losses) 3.85 6.17 Total from i n vestme n t operatio n s 3.83 6.18 Less distrib u tio n s from n et realized gai n s (1.81 ) Net asset val u e, e n d of period $ 44.76 $ 42.74 Total ret u r n d 9.06 % 16.90 % Ratios to average net assets e Expe n ses 0.49 % f,g 0.52 % Net i n vestme n t i n come (loss) (0.07 )% 0.08 % Supplemental data Net assets, e n d of period (000 s) $ 338,945 $ 317,315 Portfolio t u r n over rate 8.61 % 35.40 % a For the period May 1, 2013 (effective date) to September 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliate rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 Franklin Custodian Funds Financial Highlights (continued) Franklin DynaTech Fund Six Months Ended March 31, 2014 Year Ended September 30, Advisor Class (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 42.71 $ 34.39 $ 27.89 $ 27.33 $ 23.28 $ 24.90 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.05 ) (0.03 ) (0.03 ) (0.06 ) (0.05 ) (0.02 ) Net realized a n d un realized gai n s (losses) 3.84 8.35 7.18 0.62 4.10 (0.02 ) Total from i n vestme n t operatio n s 3.79 8.32 7.15 0.56 4.05 (0.04 ) Less distrib u tio n s from n et realized gai n s (1.81 ) (0.65 ) (1.58 ) Net asset val u e, e n d of period $ 44.69 $ 42.71 $ 34.39 $ 27.89 $ 27.33 $ 23.28 Total ret u r n c 8.97 % 24.19 % 25.96 % 2.05 % 17.40 % 2.92 % Ratios to average net assets d Expe n ses 0.64 % e,f 0.69 % 0.71 % 0.72 % 0.78 % 0.91 % f Net i n vestme n t i n come (loss) (0.22 )% (0.09 )% (0.10 )% (0.21 )% (0.19 )% (0.09 )% Supplemental data Net assets, e n d of period (000 s) $ 155,093 $ 122,287 $ 260,012 $ 102,221 $ 11,541 $ 8,208 Portfolio t u r n over rate 8.61 % 35.40 % 16.65 % 30.11 % 31.39 % 46.05 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) Franklin DynaTech Fund Country Shares Value Common Stocks 96.8% Aerospace & Defense 2.2% The Boei n g Co. U n ited States $ Precisio n Castparts Corp. U n ited States Air Freight & Logistics 0.6% FedEx Corp. U n ited States Biotechnology 8.8% a Al n ylam Pharmace u ticals I n c. U n ited States Amge n I n c. U n ited States a Bioge n Idec I n c. U n ited States a Celge n e Corp. U n ited States a Celldex Therape u tics I n c. U n ited States a Gilead Scie n ces I n c. U n ited States a I n cyte Corp. U n ited States a Karyopharm Therape u tics I n c. U n ited States a Medivatio n I n c. U n ited States a Rege n ero n Pharmace u ticals I n c. U n ited States Capital Markets 1.2% The Charles Schwab Corp. U n ited States Fi n a n cial E n gi n es I n c. U n ited States The Goldma n Sachs Gro u p I n c. U n ited States Chemicals 3.0% Cytec I n d u stries I n c. U n ited States Mo n sa n to Co. U n ited States Sigma-Aldrich Corp. U n ited States Commercial Services & Supplies 0.5% a Stericycle I n c. U n ited States Communications Equipment 1.4% a Palo Alto Networks I n c. U n ited States QUALCOMM I n c. U n ited States Diversified Consumer Services 0.1% a 2U I n c. U n ited States Diversified Financial Services 2.3% I n terco n ti n e n talExcha n ge Gro u p I n c. U n ited States I n vestme n t AB Ki nn evik, B Swede n Moody s Corp. U n ited States Electrical Equipment 0.1% Ac u ity Bra n ds I n c. U n ited States Semiannual Report | 53 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin DynaTech Fund Country Shares Value Common Stocks (continued) Electronic Equipment, Instruments & Components 0.9% a Cog n ex Corp. U n ited States $ a Trimble Navigatio n Ltd. U n ited States Energy Equipment & Services 5.3% Core Laboratories NV U n ited States a FMC Tech n ologies I n c. U n ited States a For u m E n ergy Tech n ologies I n c. U n ited States Natio n al Oilwell Varco I n c. U n ited States Ocea n eeri n g I n ter n atio n al I n c. U n ited States Schl u mberger Ltd. U n ited States Health Care Equipment & Supplies 2.5% Abbott Laboratories U n ited States a DexCom I n c. U n ited States a Edwards Lifescie n ces Corp. U n ited States a HeartWare I n ter n atio n al I n c. U n ited States Stryker Corp. U n ited States Health Care Providers & Services 2.4% a Express Scripts Holdi n g Co. U n ited States McKesso n Corp. U n ited States U n itedHealth Gro u p I n c. U n ited States Health Care Technology 3.1% a athe n ahealth I n c. U n ited States a Castlight Health I n c., Series B U n ited States a Cer n er Corp. U n ited States a Veeva Systems I n c. U n ited States Hotels, Restaurants & Leisure 0.4% Wy nn Resorts Ltd. U n ited States Insurance 0.5% a eHealth I n c. U n ited States Internet & Catalog Retail 6.5% a Amazo n .com I n c. U n ited States a Co u po n s.com I n c. U n ited States a HomeAway I n c. U n ited States a Liberty Ve n t u res, A U n ited States a Netflix I n c. U n ited States a Priceli n e.com I n c. U n ited States a Q un ar Cayma n Isla n ds Ltd., ADR Chi n a a Z u lily I n c. U n ited States 54 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin DynaTech Fund Country Shares Value Common Stocks (continued) Internet Software & Services 14.6% a A u tohome I n c., ADR Chi n a $ a Baid u I n c., ADR Chi n a a Borderfree I n c. U n ited States a Care.com I n c. U n ited States a Cor n ersto n e O n Dema n d I n c. U n ited States a Dema n dware I n c. U n ited States a eBay I n c. U n ited States a Facebook I n c., A U n ited States a Google I n c., A U n ited States a Li n kedI n Corp., A U n ited States MercadoLibre I n c. Arge n ti n a Naver Corp. So u th Korea a Q2 Holdi n gs I n c. U n ited States a Qihoo 360 Tech n ologies Co. Ltd., ADR Chi n a Te n ce n t Holdi n gs Ltd. Chi n a a Twitter I n c. U n ited States a Yahoo! I n c. U n ited States a Ya n dex NV, A R u ssia a Yelp I n c. U n ited States IT Services 4.5% MasterCard I n c., A U n ited States Visa I n c., A U n ited States Life Sciences Tools & Services 3.3% a Fl u idigm Corp. U n ited States a Ill u mi n a I n c. U n ited States Thermo Fisher Scie n tific I n c. U n ited States a Waters Corp. U n ited States Machinery 1.1% Flowserve Corp. U n ited States Media 1.5% a Liberty Media Corp., A U n ited States a Starz, A U n ited States Oil, Gas & Consumable Fuels 2.6% A n adarko Petrole u m Corp. U n ited States Noble E n ergy I n c. U n ited States Pio n eer Nat u ral Reso u rces Co. U n ited States Pharmaceuticals 6.1% AbbVie I n c. U n ited States a Actavis PLC U n ited States Allerga n I n c. U n ited States Semiannual Report | 55 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin DynaTech Fund Country Shares Value Common Stocks (continued) Pharmaceuticals (continued) Bristol-Myers Sq u ibb Co. U n ited States $ Perrigo Co. PLC U n ited States a Valea n t Pharmace u ticals I n ter n atio n al I n c. Ca n ada Professional Services 0.5% a The Advisory Board Co. U n ited States a Paylocity Holdi n g Corp. U n ited States Real Estate Investment Trusts (REITs) 0.9% America n Tower Corp. U n ited States Semiconductors & Semiconductor Equipment 4.8% ARM Holdi n gs PLC, ADR U n ited Ki n gdom ASML Holdi n g NV, N.Y. shs Netherla n ds I n tel Corp. U n ited States a Lam Research Corp. U n ited States Power I n tegratio n s I n c. U n ited States Software 11.0% Activisio n Blizzard I n c. U n ited States a ANSYS I n c. U n ited States a Aspe n Tech n ology I n c. U n ited States a Co n c u r Tech n ologies I n c. U n ited States a FireEye I n c. U n ited States a G u idewire Software I n c. U n ited States a Imperva I n c. U n ited States a NetS u ite I n c. U n ited States a Salesforce.com I n c. U n ited States a ServiceNow I n c. U n ited States a Spl un k I n c. U n ited States a Tablea u Software I n c. U n ited States a Ultimate Software Gro u p I n c. U n ited States a Varo n is Systems I n c. U n ited States a VMware I n c., A U n ited States a Workday I n c. U n ited States Technology Hardware, Storage & Peripherals 2.2% Apple I n c. U n ited States a Stratasys Ltd. U n ited States Textiles, Apparel & Luxury Goods 0.9% NIKE I n c., B U n ited States Trading Companies & Distributors 0.2% Faste n al Co. U n ited States 56 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin DynaTech Fund Country Shares Value Common Stocks (continued) Wireless Telecommunication Services 0.8% a SBA Comm un icatio n s Corp. U n ited States 100,000 $ 9,096,000 SoftBa n k Corp. Japa n 100,000 7,556,675 16,652,675 Total Common Stocks (Cost $1,193,412,034) 2,087,060,080 Short Term Investments (Cost $57,914,104) 2.7% Money Market Funds 2.7% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio U n ited States 57,914,104 57,914,104 Total Investments (Cost $1,251,326,138) 99.5% 2,144,974,184 Other Assets, less Liabilities 0.5% 10,046,801 Net Assets 100.0% $ 2,155,020,985 See Abbreviations on page 145. a Non-income producing. b See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 57 Franklin Custodian Funds Financial Highlights Franklin Growth Fund Six Months Ended March 31, 2014 Year Ended September 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 59.49 $ 50.13 $ 40.45 $ 41.11 $ 36.48 $ 37.17 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.13 0.26 0.20 0.19 0.20 0.29 Net realized a n d un realized gai n s (losses) 7.36 9.24 9.76 (0.67 ) 4.71 (0.67 ) Total from i n vestme n t operatio n s 7.49 9.50 9.96 (0.48 ) 4.91 (0.38 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.30 ) (0.14 ) (0.16 ) (0.18 ) (0.28 ) (0.31 ) Net realized gai n s (0.12 ) Total distrib u tio n s (0.30 ) (0.14 ) (0.28 ) (0.18 ) (0.28 ) (0.31 ) Net asset val u e, e n d of period $ 66.68 $ 59.49 $ 50.13 $ 40.45 $ 41.11 $ 36.48 Total ret u r n c 12.61 % 19.01 % 24.74 % (1.23 )% 13.52 % (0.71 )% Ratios to average net assets d Expe n ses 0.89 % e,f 0.91 % f 0.94 % 0.92 % 0.94 % 1.00 % f Net i n vestme n t i n come 0.40 % 0.49 % 0.43 % 0.42 % 0.50 % 0.95 % Supplemental data Net assets, e n d of period (000 s) $ 6,267,655 $ 5,305,031 $ 4,135,962 $ 3,046,277 $ 2,587,802 $ 2,173,714 Portfolio t u r n over rate 0.67 % 0.83 % 3.50 % 2.72 % 4.36 % 3.92 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 58 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin Growth Fund Six Months Ended March 31, 2014 Year Ended September 30, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from: Net i n vestme n t i n come ) ) Net realized gai n s ) Total distrib u tio n s ) ) ) Net asset val u e, e n d of period $ Total ret u r n c % % % )% % )% Ratios to average net assets d Expe n ses % e,f % f % f Net i n vestme n t i n come (loss) )% )% )% )% )% % Supplemental data Net assets, e n d of period (000 s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin Custodian Funds Financial Highlights (continued) Franklin Growth Fund Six Months Ended March 31, 2014 Year Ended September 30, Class R (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n c % % % )% % )% Ratios to average net assets d Expe n ses % e,f % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000 s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 60 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin Growth Fund Six Months Ended Period Ended March 31, 2014 September 30, Class R6 (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of period $ $ Total ret u r n d % % Ratios to average net assets e Expe n ses f % g % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of period (000 s) $ $ Portfolio t u r n over rate % % a For the period May 1, 2013 (effective date) to September 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 61 Franklin Custodian Funds Financial Highlights (continued) Franklin Growth Fund Six Months Ended March 31, 2014 Year Ended September 30, Advisor Class (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 59.66 $ 50.24 $ 40.53 $ 41.18 $ 36.53 $ 37.25 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.21 0.39 0.32 0.30 0.29 0.36 Net realized a n d un realized gai n s (losses) 7.38 9.26 9.78 (0.68 ) 4.72 (0.68 ) Total from i n vestme n t operatio n s 7.59 9.65 10.10 (0.38 ) 5.01 (0.32 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.42 ) (0.23 ) (0.27 ) (0.27 ) (0.36 ) (0.40 ) Net realized gai n s - - (0.12 ) - - - Total distrib u tio n s (0.42 ) (0.23 ) (0.39 ) (0.27 ) (0.36 ) (0.40 ) Net asset val u e, e n d of period $ 66.83 $ 59.66 $ 50.24 $ 40.53 $ 41.18 $ 36.53 Total ret u r n c 12.75 % 19.29 % 25.04 % (0.96 )% 13.82 % (0.45 )% Ratios to average net assets d Expe n ses 0.64 % e,f 0.66 % f 0.69 % 0.67 % 0.69 % 0.75 % f Net i n vestme n t i n come 0.65 % 0.74 % 0.68 % 0.67 % 0.75 % 1.20 % Supplemental data Net assets, e n d of period (000 s) $ 1,305,799 $ 1,080,811 $ 1,399,191 $ 917,394 $ 544,936 $ 430,926 Portfolio t u r n over rate 0.67 % 0.83 % 3.50 % 2.72 % 4.36 % 3.92 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payments by affiliate rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 62 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) Franklin Growth Fund Shares Value Common Stocks 89.0% Automobiles & Components 2.6% BorgWar n er I n c. 1,200,000 $ 73,764,000 Ford Motor Co. 1,200,000 18,720,000 Ge n eral Motors Co. 800,000 27,536,000 Harley-Davidso n I n c. 913,096 60,821,325 Joh n so n Co n trols I n c. 1,600,000 75,712,000 Toyota Motor Corp., ADR (Japa n ) 30,000 3,387,000 259,940,325 Banks 0.7% JPMorga n Chase & Co. 600,000 36,426,000 Wells Fargo & Co. 750,000 37,305,000 73,731,000 Capital Goods 17.3% 3M Co. 855,000 115,989,300 ABB Ltd., ADR (Switzerla n d) 1,500,000 38,685,000 Allegio n PLC 366,666 19,128,965 The Boei n g Co. 1,100,000 138,039,000 Caterpillar I n c. 550,000 54,653,500 Da n aher Corp. 1,000,000 75,000,000 Deere & Co. 500,000 45,400,000 Emerso n Electric Co. 1,100,000 73,480,000 Ge n eral Dy n amics Corp. 1,000,000 108,920,000 Ge n eral Electric Co. 1,800,000 46,602,000 H un ti n gto n I n galls I n d u stries I n c. 166,666 17,043,265 Illi n ois Tool Works I n c. 1,000,000 81,330,000 I n gersoll-Ra n d PLC 1,100,000 62,964,000 Lockheed Marti n Corp. 500,000 81,620,000 Northrop Gr u mma n Corp. 1,100,000 135,718,000 Pall Corp. 1,000,000 89,470,000 Precisio n Castparts Corp. 250,000 63,190,000 Raytheo n Co. 600,000 59,274,000 Rockwell Colli n s I n c. 350,000 27,884,500 Sta n ley Black & Decker I n c. 600,000 48,744,000 Textro n I n c. 1,600,000 62,864,000 U n ited Tech n ologies Corp. 900,000 105,156,000 W.W. Grai n ger I n c. 550,000 138,963,000 1,690,118,530 Commercial & Professional Services 1.9% D un & Bradstreet Corp. 400,000 39,740,000 Eq u ifax I n c. 500,000 34,015,000 a IHS I n c., A 450,000 54,675,000 Robert Half I n ter n atio n al I n c. 150,000 6,292,500 a Stericycle I n c. 200,000 22,724,000 a Verisk A n alytics I n c., A 425,000 25,483,000 182,929,500 Semiannual Report | 63 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Growth Fund Shares Value Common Stocks (continued) Consumer Durables & Apparel 2.3% NIKE I n c., B $ Ralph La u re n Corp. VF Corp. Consumer Services 1.3% Car n ival Corp. Graham Holdi n gs Co., B I n terval Leis u re Gro u p I n c. Starwood Hotels & Resorts Worldwide I n c. Diversified Financials 2.3% America n Express Co. a Berkshire Hathaway I n c., A BlackRock I n c. T. Rowe Price Gro u p I n c. Energy 3.6% A n adarko Petrole u m Corp. BP PLC, ADR (U n ited Ki n gdom) Co n ocoPhillips Devo n E n ergy Corp. Exxo n Mobil Corp. a FMC Tech n ologies I n c. Hallib u rto n Co. Natio n al Oilwell Varco I n c. Occide n tal Petrole u m Corp. Phillips 66 Royal D u tch Shell PLC, A, ADR (U n ited Ki n gdom) Schl u mberger Ltd. Tra n socea n Ltd. Food & Staples Retailing 0.5% CVS Caremark Corp. Food, Beverage & Tobacco 1.9% B un ge Ltd. Mead Joh n so n N u tritio n Co., A a Mo n ster Beverage Corp. PepsiCo I n c. Health Care Equipment & Services 6.1% Abbott Laboratories Aet n a I n c. a Allscripts Healthcare Sol u tio n s I n c. 64 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Growth Fund Shares Value Common Stocks (continued) Health Care Equipment & Services (continued) Baxter I n ter n atio n al I n c. $ Cardi n al Health I n c. a CareF u sio n Corp. Covidie n PLC a Edwards Lifescie n ces Corp. a E n visio n Healthcare Holdi n gs I n c. a Express Scripts Holdi n g Co. a Haemo n etics Corp. a He n ry Schei n I n c. Hill-Rom Holdi n gs I n c. a I n t u itive S u rgical I n c. Medtro n ic I n c. Q u est Diag n ostics I n c. Stryker Corp. Teleflex I n c. a Varia n Medical Systems I n c. Zimmer Holdi n gs I n c. Household & Personal Products 0.3% The Procter & Gamble Co. Insurance 0.4% Aflac I n c. Materials 5.5% Air Prod u cts a n d Chemicals I n c. Avery De nn iso n Corp. Cela n ese Corp., A Cytec I n d u stries I n c. Ecolab I n c. Freeport-McMoRa n Copper & Gold I n c., B Marti n Marietta Materials I n c. Praxair I n c. Sigma-Aldrich Corp. Media 1.4% a Live Natio n E n tertai n me n t I n c. The Walt Dis n ey Co. Pharmaceuticals, Biotechnology & Life Sciences 13.2% AbbVie I n c. Agile n t Tech n ologies I n c. Allerga n I n c. Amge n I n c. a Bioge n Idec I n c. a Celge n e Corp. Semiannual Report | 65 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Growth Fund Shares Value Common Stocks (continued) Pharmaceuticals, Biotechnology & Life Sciences (continued) a Cova n ce I n c. $ Eli Lilly & Co. a Gilead Scie n ces I n c. a Hospira I n c. a Ill u mi n a I n c. Joh n so n & Joh n so n Merck & Co. I n c. a Mettler-Toledo I n ter n atio n al I n c. Pfizer I n c. Roche Holdi n g AG, ADR (Switzerla n d) a Waters Corp. Real Estate 0.6% America n Tower Corp. Retailing 1.3% a Amazo n .com I n c. Expedia I n c. HSN I n c. a TripAdvisor I n c. Semiconductors & Semiconductor Equipment 0.4% I n tel Corp. a S un Power Corp. Texas I n str u me n ts I n c. Software & Services 10.7% a A u todesk I n c. A u tomatic Data Processi n g I n c. a Check Poi n t Software Tech n ologies Ltd. (Israel) a Citrix Systems I n c. Comp u ter Scie n ces Corp. a Facebook I n c., A a Forti n et I n c. a Google I n c., A IAC/I n terActiveCorp a I n formatica Corp. I n ter n atio n al B u si n ess Machi n es Corp. I n t u it I n c. MasterCard I n c., A Microsoft Corp. Oracle Corp. Visa I n c., A a Yahoo! I n c. 66 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Growth Fund Shares Value Common Stocks (continued) Technology Hardware & Equipment 7.2% Apple I n c. 575,000 $ 308,625,500 a Blackberry Ltd. (Ca n ada) 450,000 3,636,000 Cisco Systems I n c. 2,945,000 65,997,450 EMC Corp. 2,700,000 74,007,000 Hewlett-Packard Co. 1,156,250 37,416,250 QUALCOMM I n c. 660,000 52,047,600 TE Co nn ectivity Ltd. 1,200,000 72,252,000 a Trimble Navigatio n Ltd. 2,400,000 93,288,000 707,269,800 Transportation 6.9% a Air Fra n ce-KLM, ADR (Fra n ce) 800,000 12,056,000 Alaska Air Gro u p I n c. 1,600,000 149,296,000 Allegia n t Travel Co. 200,000 22,386,000 Arka n sas Best Corp. 260,000 9,607,000 C.H. Robi n so n Worldwide I n c. 267,300 14,003,847 Ca n adia n Natio n al Railway Co. (Ca n ada) 1,000,000 56,220,000 Ca n adia n Pacific Railway Ltd. (Ca n ada) 500,000 75,215,000 Expeditors I n ter n atio n al of Washi n gto n I n c. 600,000 23,778,000 Forward Air Corp. 500,000 23,055,000 Heartla n d Express I n c. 600,000 13,614,000 a I n ter n atio n al Co n solidated Airli n es Gro u p SA, ADR (U n ited Ki n gdom) 1,400,000 48,930,000 Ka n sas City So u ther n 400,000 40,824,000 a Rya n air Holdi n gs PLC, ADR (Irela n d) 239,200 14,067,352 So u thwest Airli n es Co. 100,000 2,361,000 U n io n Pacific Corp. 600,000 112,596,000 a U n ited Co n ti n e n tal Holdi n gs I n c. 1,050,000 46,861,500 Wer n er E n terprises I n c. 462,000 11,785,620 676,656,319 Utilities 0.6% America n Water Works Co. I n c. 700,000 31,780,000 NextEra E n ergy I n c. 250,000 23,905,000 55,685,000 Total Common Stocks (Cost $3,774,764,600) 8,721,662,644 Principal Amount Short Term Investments 8.0% U.S. Government and Agency Securities (Cost $100,000,000) 1.0% b FHLB, 4/01/14 $ 100,000,000 100,000,000 Total Investments before Money Market Funds and Repurchase Agreements (Cost $3,874,764,600) 8,821,662,644 Shares Money Market Funds (Cost $485,193,678) 5.0% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 485,193,678 485,193,678 Semiannual Report | 67 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Growth Fund Principal Amount Value Short Term Investments (continued) Repurchase Agreements (Cost $197,401,393) 2.0% d Joi n t Rep u rchase Agreeme n t, 0.045%, 4/01/14 (Mat u rity Val u e $197,401,641) $ $ BNP Paribas Sec u rities Corp. (Mat u rity Val u e $34,519,625) De u tsche Ba n k Sec u rities I n c. (Mat u rity Val u e $21,352,936) HSBC Sec u rities (USA) I n c. (Mat u rity Val u e $96,653,765) Merrill Ly n ch, Pierce, Fe nn er & Smith I n c. (Mat u rity Val u e $44,875,315) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, 0.00% - 5.625%, 3/26/15 - 11/23/35; U.S. Gover n me n t Age n cy Sec u rities, Strips, 6/01/17; U.S. Treas u ry Bo n ds, 7.25% - 10.625%, 8/15/15 - 2/15/19; U.S. Treas u ry Notes, 0.25% - 4.875%, 5/15/15 - 3/31/19; a n d U.S. Treas u ry Notes, I n dex Li n ked, 2.375%, 1/15/17 (val u ed at $201,423,485 ) Total Investments (Cost $4,557,359,671) 97.0% Other Assets, less Liabilities 3.0% Net Assets 100.0% $ See Abbreviations on page 145. a Non-income producing. b The security is traded on a discount basis with no stated coupon rate. c See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. d See Note 1(c) regarding joint repurchase agreement. 68 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights Franklin Income Fund Six Months Ended March 31, 2014 Year Ended September 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 2.33 $ 2.23 $ 1.98 $ 2.11 $ 1.99 $ 1.98 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.05 0.11 0.13 0.13 0.13 0.13 Net realized a n d un realized gai n s (losses) 0.17 0.12 0.26 (0.12 ) 0.14 0.04 Total from i n vestme n t operatio n s 0.22 0.23 0.39 0.01 0.27 0.17 Less distrib u tio n s from: Net i n vestme n t i n come (0.06 ) (0.13 ) (0.14 ) (0.14 ) (0.15 ) (0.16 ) Net realized gai n s ( ) c Total distrib u tio n s (0.06 ) (0.13 ) (0.14 ) (0.14 ) (0.15 ) (0.16 ) Net asset val u e, e n d of period $ 2.49 $ 2.33 $ 2.23 $ 1.98 $ 2.11 $ 1.99 Total ret u r n d 9.68 % 10.72 % 20.38 % 0.01 % 13.90 % 10.56 % Ratios to average net assets e Expe n ses f 0.62 % g 0.62 % 0.64 % 0.63 % 0.65 % 0.68 % Net i n vestme n t i n come 4.46 % 4.98 % 5.90 % 6.03 % 6.40 % 7.93 % Supplemental data Net assets, e n d of period (000 s) $ 53,263,858 $ 48,320,611 $ 41,280,437 $ 32,847,934 $ 32,281,991 $ 27,773,006 Portfolio t u r n over rate 18.49 % 37.60 % 33.44 % 35.83 % 46.85 % 51.36 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 69 Franklin Custodian Funds Financial Highlights (continued) Franklin Income Fund Six Months Ended March 31, 2014 Year Ended September 30, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 2.35 $ 2.25 $ 2.00 $ 2.13 $ 2.00 $ 1.99 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.05 0.10 0.12 0.12 0.12 0.13 Net realized a n d un realized gai n s (losses) 0.18 0.12 0.26 (0.12 ) 0.15 0.03 Total from i n vestme n t operatio n s 0.23 0.22 0.38 0.27 0.16 Less distrib u tio n s from: Net i n vestme n t i n come (0.06 ) (0.12 ) (0.13 ) (0.13 ) (0.14 ) (0.15 ) Net realized gai n s ( ) c Total distrib u tio n s (0.06 ) (0.12 ) (0.13 ) (0.13 ) (0.14 ) (0.15 ) Net asset val u e, e n d of period $ 2.52 $ 2.35 $ 2.25 $ 2.00 $ 2.13 $ 2.00 Total ret u r n d 9.74 % 10.07 % 19.58 % (0.48 )% 13.76 % 9.93 % Ratios to average net assets e Expe n ses f 1.12 % g 1.12 % 1.14 % 1.13 % 1.15 % 1.18 % Net i n vestme n t i n come 3.96 % 4.48 % 5.40 % 5.53 % 5.90 % 7.43 % Supplemental data Net assets, e n d of period (000 s) $ 27,352,835 $ 24,016,797 $ 20,220,114 $ 16,217,805 $ 15,605,055 $ 13,054,203 Portfolio t u r n over rate 18.49 % 37.60 % 33.44 % 35.83 % 46.85 % 51.36 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. 70 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin Income Fund Six Months Ended March 31, 2014 Year Ended September 30, Class R (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ( ) c Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n d % % % )% % % Ratios to average net assets e Expe n ses f % g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000 s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 71 Franklin Custodian Funds Financial Highlights (continued) Franklin Income Fund Six Months Ended Period Ended March 31, 2014 September 30, Class R6 (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s Less distrib u tio n s from n et i n vestme n t i n come ) ) Net asset val u e, e n d of period $ $ Total ret u r n d % % Ratios to average net assets e Expe n ses f % g % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of period (000 s) $ $ Portfolio t u r n over rate % % a For the period May 1, 2013 (effective date) to September 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. 72 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Custodian Funds Financial Highlights (continued) Franklin Income Fund Six Months Ended March 31, 2014 Year Ended September 30, Advisor Class (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ( ) c Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n d % Ratios to average net assets e Expe n ses f % g % Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000 s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g Benefit of waiver and payments by affiliate rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) Franklin Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 46.8% Consumer Discretionary 1.7% a,b CBS O u tdoor Americas I n c. U n ited States 1,243,400 $ 36,369,450 Comcast Corp., A U n ited States 1,500,000 75,030,000 a,c,d Dex Media I n c. U n ited States 2,048,551 18,846,669 Ford Motor Co. U n ited States 45,000,000 702,000,000 Ge n eral Motors Co. U n ited States 5,000,000 172,100,000 McDo n ald s Corp. U n ited States 1,000,000 98,030,000 Target Corp. U n ited States 8,000,000 484,080,000 1,586,456,119 Consumer Staples 1.1% The Coca-Cola Co. U n ited States 10,000,000 386,600,000 PepsiCo I n c. U n ited States 7,000,000 584,500,000 971,100,000 Energy 8.5% BP PLC, ADR U n ited Ki n gdom 30,000,000 1,443,000,000 a Callo n Petrole u m Co. U n ited States 654,357 5,476,968 Ca n adia n Oil Sa n ds Ltd. Ca n ada 20,000,000 419,576,624 Chevro n Corp. U n ited States 9,000,000 1,070,190,000 Devo n E n ergy Corp. U n ited States 2,425,000 162,305,250 Exxo n Mobil Corp. U n ited States 7,500,000 732,600,000 Royal D u tch Shell PLC, A, ADR U n ited Ki n gdom 27,000,000 1,972,620,000 Spectra E n ergy Corp. U n ited States 10,000,000 369,400,000 Total SA, B, ADR Fra n ce 11,980,000 785,888,000 Tra n socea n Ltd. U n ited States 7,000,000 289,380,000 The Williams Cos. I n c. U n ited States 7,000,000 284,060,000 Woodside Petrole u m Ltd. A u stralia 4,000,000 144,748,588 7,679,245,430 Financials 3.8% Ba n co Sa n ta n der SA Spai n 19,937,863 190,122,565 Barclays PLC U n ited Ki n gdom 30,000,000 116,746,337 Citigro u p I n c. U n ited States 5,000,000 238,000,000 Commo n wealth Ba n k of A u stralia A u stralia 3,500,000 251,362,490 Digital Realty Tr u st I n c. U n ited States 2,500,000 132,700,000 HSBC Holdi n gs PLC U n ited Ki n gdom 40,000,000 405,084,073 JPMorga n Chase & Co. U n ited States 13,000,000 789,230,000 Royal Ba n k of Ca n ada Ca n ada 4,500,000 296,729,691 Wells Fargo & Co. U n ited States 20,000,000 994,800,000 Westfield Retail Tr u st A u stralia 10,000,000 27,636,519 3,442,411,675 Health Care 5.8% Eli Lilly & Co. U n ited States 12,000,000 706,320,000 Joh n so n & Joh n so n U n ited States 5,453,100 535,658,013 Merck & Co. I n c. U n ited States 25,000,000 1,419,250,000 Pfizer I n c. U n ited States 30,000,000 963,600,000 Roche Holdi n g AG Switzerla n d 3,400,000 1,019,230,769 Sa n ofi, ADR Fra n ce 10,954,162 572,683,590 5,216,742,372 74 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Industrials 3.0% a,c CEVA Holdi n gs LLC U n ited Ki n gdom 91,371 $ 114,213,825 Deere & Co. U n ited States 2,000,000 181,600,000 Ge n eral Electric Co. U n ited States 43,000,000 1,113,270,000 Lockheed Marti n Corp. U n ited States 3,500,000 571,340,000 Rep u blic Services I n c. U n ited States 8,500,000 290,360,000 Waste Ma n ageme n t I n c. U n ited States 11,500,000 483,805,000 2,754,588,825 Information Technology 1.5% Cisco Systems I n c. U n ited States 15,000,000 336,150,000 e EMC Corp. U n ited States 3,000,000 82,230,000 I n tel Corp. U n ited States 28,700,000 740,747,000 QUALCOMM I n c. U n ited States 2,000,000 157,720,000 1,316,847,000 Materials 7.3% c Agri u m I n c. Ca n ada 7,500,000 731,400,000 A n gloGold Asha n ti Ltd., ADR So u th Africa 1,646,291 28,118,651 Barrick Gold Corp. Ca n ada 14,065,987 250,796,548 BHP Billito n PLC U n ited Ki n gdom 30,000,000 922,392,340 The Dow Chemical Co. U n ited States 18,000,000 874,620,000 E. I. d u Po n t de Nemo u rs a n d Co. U n ited States 10,000,000 671,000,000 Freeport-McMoRa n Copper & Gold I n c., B U n ited States 15,387,487 508,864,195 Goldcorp I n c. Ca n ada 13,000,000 318,240,000 Lyo n dellBasell I n d u stries NV, A U n ited States 8,000,000 711,520,000 The Mosaic Co. U n ited States 2,170,000 108,500,000 Newmo n t Mi n i n g Corp. U n ited States 12,116,000 283,999,040 Potash Corp. of Saskatchewa n I n c. Ca n ada 3,000,000 108,660,000 Rio Ti n to PLC, ADR U n ited Ki n gdom 19,000,000 1,060,770,000 6,578,880,774 Telecommunication Services 2.4% AT&T I n c. U n ited States 30,000,000 1,052,100,000 BCE I n c. Ca n ada 4,250,000 183,087,570 Ce n t u ryLi n k I n c. U n ited States 7,500,000 246,300,000 Chi n a Mobile Ltd. Chi n a 5,000,000 45,768,361 Telstra Corp. Ltd. A u stralia 30,000,000 141,335,756 Tel u s Corp. Ca n ada 3,000,000 107,553,827 Verizo n Comm un icatio n s I n c. U n ited States 5,000,000 237,850,000 Vodafo n e Gro u p PLC U n ited Ki n gdom 32,727,271 120,184,827 2,134,180,341 Utilities 11.7% AGL Reso u rces I n c. U n ited States 2,000,000 97,920,000 Amere n Corp. U n ited States 2,500,000 103,000,000 America n Electric Power Co. I n c. U n ited States 8,500,000 430,610,000 Domi n io n Reso u rces I n c. U n ited States 8,000,000 567,920,000 DTE E n ergy Co. U n ited States 1,250,000 92,862,500 D u ke E n ergy Corp. U n ited States 14,000,000 997,080,000 Semiannual Report | 75 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Utilities (continued) a,c,d Dy n egy I n c. U n ited States 21,000,000 $ 523,740,000 a,c,d Dy n egy I n c., wts., 10/02/17 U n ited States 1,143,273 2,000,728 Ediso n I n ter n atio n al U n ited States 6,000,000 339,660,000 E n tergy Corp. U n ited States 8,000,000 534,800,000 Exelo n Corp. U n ited States 33,000,000 1,107,480,000 FirstE n ergy Corp. U n ited States 6,000,000 204,180,000 a HK Electric I n vestme n ts/HK Electric I n vestme n ts Ltd. Ho n g Ko n g 120,000,000 77,354,976 NextEra E n ergy I n c. U n ited States 3,000,000 286,860,000 Northeast Utilities U n ited States 500,000 22,750,000 Pepco Holdi n gs I n c. U n ited States 6,000,000 122,880,000 PG&E Corp. U n ited States 22,250,000 961,200,000 Pi nn acle West Capital Corp. U n ited States 4,500,000 245,970,000 PPL Corp. U n ited States 18,000,000 596,520,000 P u blic Service E n terprise Gro u p I n c. U n ited States 18,000,000 686,520,000 Sempra E n ergy U n ited States 5,000,000 483,800,000 The So u ther n Co. U n ited States 26,500,000 1,164,410,000 SSE PLC U n ited Ki n gdom 5,000,000 122,493,836 TECO E n ergy I n c. U n ited States 7,000,000 120,050,000 Xcel E n ergy I n c. U n ited States 23,000,000 698,280,000 10,590,342,040 Total Common Stocks and Other Equity Interests (Cost $35,617,028,169) 42,270,794,576 f Equity-Linked Securities 10.3% Consumer Discretionary 0.4% g De u tsche Ba n k AG i n to Ge n eral Motors Co., 7.50%, 144A U n ited States 3,011,000 105,917,345 g JPMorga n Chase & Co. i n to Ge n eral Motors Co., 7.50%, 144A U n ited States 3,055,000 105,678,865 g Wells Fargo & Co. i n to Ford Motor Co., 8.00%, 144A U n ited States 12,200,000 184,625,040 396,221,250 Consumer Staples 0.3% g Barclays Ba n k PLC i n to Safeway I n c., 8.00%, 144A U n ited States 3,600,000 107,244,720 g The Goldma n Sachs Gro u p I n c. i n to Safeway I n c., 7.00%, 144A U n ited States 3,100,000 115,448,960 222,693,680 Energy 2.3% g Ba n k of America Corp. i n to Schl u mberger Ltd., 6.00%, 144A U n ited States 1,850,000 161,015,305 g Ba n k of America Corp. i n to Schl u mberger Ltd., 6.00%, 144A U n ited States 1,900,000 179,522,260 g Barclays Ba n k PLC i n to Peabody E n ergy Corp., 10.00%, 144A U n ited States 4,750,000 79,928,250 g Barclays Ba n k PLC i n to Weatherford I n ter n atio n al Ltd., 9.00%, 144A U n ited States 9,957,000 134,845,660 g Citigro u p I n c. i n to Hallib u rto n Co., 6.50%, 144A U n ited States 2,550,000 112,584,285 Credit S u isse AG i n to A n adarko Petrole u m Corp., 6.50% U n ited States 2,410,000 202,566,284 76 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Shares/Warrants Value f Equity-Linked Securities (continued) Energy (continued) g Credit S u isse New York i n to A n adarko Petrole u m Corp., 7.00%, 144A U n ited States 1,160,000 $ 100,564,808 Credit S u isse New York i n to Chesapeake E n ergy Corp., 8.50% U n ited States 6,390,000 158,013,837 g De u tsche Ba n k AG i n to Devo n E n ergy Corp., 6.00%, 144A U n ited States 1,600,000 105,359,360 g De u tsche Ba n k AG i n to Peabody E n ergy Corp., 10.00%, 144A U n ited States 5,500,000 90,267,650 g De u tsche Ba n k AG i n to Schl u mberger Ltd., 6.50%, 144A U n ited States 1,395,000 117,345,586 g JPMorga n Chase & Co. i n to A n adarko Petrole u m Corp., 7.50%, 144A U n ited States 705,000 60,021,726 g JPMorga n Chase & Co. i n to Devo n E n ergy Corp., 6.00%, 144A U n ited States 1,560,000 103,293,060 g JPMorga n Chase & Co. i n to The Williams Cos. I n c., 7.50%, 144A U n ited States 4,420,000 176,017,660 g JPMorga n Chase & Co. i n to The Williams Cos. I n c., 7.50%, 144A U n ited States 2,300,000 92,699,660 g Wells Fargo & Co. i n to Baker H u ghes I n c., 6.50%, 144A U n ited States 3,600,000 197,878,320 2,071,923,711 Financials 1.3% g Citigro u p I n c. i n to Ba n k of America Corp., 7.00%, 144A U n ited States 19,600,000 272,538,000 g Citigro u p I n c. i n to Morga n Sta n ley, 6.50%, 144A U n ited States 3,300,000 162,012,840 g De u tsche Ba n k AG Lo n do n i n to Texas I n str u me n ts I n c., 6.00%, 144A U n ited States 1,455,000 66,687,452 g The Goldma n Sachs Gro u p I n c. i n to Ba n k of America Corp., 7.00%, 144A U n ited States 7,900,000 139,775,490 g The Goldma n Sachs Gro u p I n c. i n to Ba n k of America Corp., 9.00%, 144A U n ited States 21,186,000 279,292,919 g JPMorga n Chase & Co. i n to MetLife I n c., cvt. pfd., 6.00%, 144A U n ited States 3,040,000 160,403,776 g Morga n Sta n ley i n to Ba n k of America Corp., 6.50%, 144A U n ited States 8,015,000 131,081,318 1,211,791,795 Industrials 0.3% g Barclays Ba n k PLC i n to Caterpillar I n c., 6.50%, 144A U n ited States 1,454,000 135,085,760 g Credit S u isse New York i n to Deere & Co., 6.50%, 144A U n ited States 1,650,000 150,288,765 285,374,525 Information Technology 3.5% g Ba n k of America Corp. i n to Apple I n c., 8.00%, 144A U n ited States 195,000 108,477,915 g Ba n k of America Corp. i n to I n tel Corp., 7.00%, 144A U n ited States 9,942,000 262,696,472 g Barclays Ba n k PLC i n to Apple I n c., 8.50%, 144A U n ited States 312,000 148,407,792 g Barclays Ba n k PLC i n to Broadcom Corp., 6.50%, 144A U n ited States 3,035,000 93,948,425 g Barclays Ba n k PLC i n to Broadcom Corp., 6.50%, 144A U n ited States 4,000,000 127,405,600 g Barclays Ba n k PLC i n to EMC Corp., 6.00%, 144A U n ited States 4,281,000 117,840,946 g Citigro u p I n c. i n to Apple I n c., 7.50%, 144A U n ited States 187,500 96,966,563 Credit S u isse New York i n to Cisco Systems I n c., 6.50% U n ited States 6,180,000 137,501,910 Credit S u isse New York i n to Cisco Systems I n c., 7.50% U n ited States 7,360,000 167,058,016 g De u tsche Ba n k AG i n to Cisco Systems I n c., 7.00%, 144A U n ited States 4,217,000 98,110,192 Semiannual Report | 77 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Shares/Warrants Value f Equity-Linked Securities (continued) Information Technology (continued) g De u tsche Ba n k AG i n to QUALCOMM I n c., 6.50%, 144A U n ited States 1,608,000 $ 113,984,849 g The Goldma n Sachs Gro u p I n c. i n to EMC Corp., 6.00%, 144A U n ited States 4,000,000 105,224,400 g The Goldma n Sachs Gro u p I n c. i n to Microsoft Corp., 6.25%, 144A U n ited States 5,600,000 225,041,600 g JPMorga n Chase & Co. i n to Apple I n c., 7.00%, 144A U n ited States 303,000 161,254,782 g JPMorga n Chase & Co. i n to I n tel Corp., 7.00%, 144A U n ited States 10,100,000 258,855,930 g Morga n Sta n ley i n to Cisco Systems I n c., 7.50%, 144A U n ited States 8,018,000 186,584,473 g Morga n Sta n ley i n to I n tel Corp., 7.50%, 144A U n ited States 10,540,000 272,245,038 g Wells Fargo & Co. i n to Apple I n c., 9.00%, 144A U n ited States 373,000 177,093,126 g Wells Fargo & Co. i n to Texas I n str u me n ts I n c., 6.50%, 144A U n ited States 3,435,000 142,389,337 g Wells Fargo & Co. i n to Texas I n str u me n ts I n c., 6.50%, 144A U n ited States 2,540,000 111,113,316 3,112,200,682 Materials 2.1% g Barclays Ba n k PLC i n to Barrick Gold Corp., 10.00%, 144A Ca n ada 5,220,000 95,337,558 g Barclays Ba n k PLC i n to The Mosaic Co., 7.50%, 144A U n ited States 1,600,000 81,640,480 g Barclays Ba n k PLC i n to The Mosaic Co., 6.50%, 144A U n ited States 2,046,000 102,139,798 Credit S u isse New York i n to The Dow Chemical Co., 8.50% U n ited States 3,300,000 117,790,860 g Credit S u isse New York i n to The Dow Chemical Co., 7.50%, 144A U n ited States 5,810,000 268,094,897 g De u tsche Ba n k AG i n to Rio Ti n to PLC, 8.50%, 144A U n ited Ki n gdom 3,800,000 212,515,760 g De u tsche Ba n k AG/Lo n do n i n to A n gloGold Asha n ti Ltd., 10.00%, 144A So u th Africa 6,000,000 104,748,600 g De u tsche Ba n k AG/Lo n do n i n to Freeport-McMoRa n Copper & Gold I n c., 8.00%, 144A U n ited States 6,150,000 203,569,305 g De u tsche Ba n k AG/Lo n do n i n to Newmo n t Mi n i n g Corp., 7.50%, 144A U n ited States 4,050,000 96,264,450 g The Goldma n Sachs Gro u p I n c. i n to Lyo n dellBasell I n d u stries NV, 6.00%, 144A U n ited States 2,750,000 243,806,475 g JPMorga n Chase & Co. i n to Barrick Gold Corp., 10.00%, 144A Ca n ada 5,123,000 99,317,040 g Morga n Sta n ley i n to Freeport-McMoRa n Copper & Gold I n c., 10.00%, 144A U n ited States 3,515,000 116,139,818 g Royal Ba n k of Ca n ada i n to Lyo n dellBasell I n d u stries NV, 7.00%, 144A U n ited States 1,282,000 109,454,724 1,850,819,765 Telecommunication Services 0.1% g The Goldma n Sachs Gro u p I n c. i n to Vive n di SA, 9.00%, 144A Fra n ce 6,120,000 118,776,348 Total Equity-Linked Securities (Cost $8,760,707,593) 9,269,801,756 Convertible Preferred Stocks 3.2% Energy 0.6% g Chesapeake E n ergy Corp., 5.75%, cvt. pfd., 144A U n ited States 165,500 185,463,437 g Chesapeake E n ergy Corp., 5.75%, cvt. pfd., 144A U n ited States 110,000 123,543,750 78 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Shares/Warrants Value Convertible Preferred Stocks (continued) Energy (continued) Halco n Reso u rces Corp., 5.75%, cvt. pfd., A U n ited States 108,000 $ 88,182,000 g Sa n chez E n ergy Corp., 6.50%, cvt. pfd., B, 144A U n ited States 1,200,000 93,490,920 Sa n dRidge E n ergy I n c., 7.00%, cvt. pfd. U n ited States 800,000 81,426,400 572,106,507 Financials 2.0% Ba n k of America Corp., 7.25%, cvt. pfd., L U n ited States 714,118 817,100,957 FelCor Lodgi n g Tr u st I n c., 7.80%, cvt. pfd., A U n ited States 3,050,000 75,823,000 a FNMA, 5.38%, cvt. pfd. U n ited States 4,700 164,500,000 MetLife I n c., 5.00%, cvt. pfd. U n ited States 3,750,000 115,500,000 Wells Fargo & Co., 7.50%, cvt. pfd., A U n ited States 520,000 609,960,000 1,782,883,957 Industrials 0.2% a,c CEVA Holdi n gs LLC, cvt. pfd., A-1 U n ited Ki n gdom 2,897 4,838,408 a,c CEVA Holdi n gs LLC, cvt. pfd., A-2 U n ited Ki n gdom 110,565 138,206,350 143,044,758 Materials 0.0% ArcelorMittal, 6.00%, cvt. pfd. L u xembo u rg 1,200,000 29,043,720 Utilities 0.4% Domi n io n Reso u rces I n c., 6.125%, cvt. pfd., A U n ited States 1,490,000 85,675,000 Domi n io n Reso u rces I n c., 6.00%, cvt. pfd., B U n ited States 1,490,000 86,077,300 NextEra E n ergy I n c., 5.60%, cvt. pfd. U n ited States 2,000,000 126,430,000 NextEra E n ergy I n c., 5.89%, cvt. pfd. U n ited States 956,500 58,662,145 NextEra E n ergy I n c., 5.80%, cvt. pfd. U n ited States 1,000,000 54,020,000 410,864,445 Total Convertible Preferred Stocks (Cost $2,648,537,444) 2,937,943,387 Preferred Stocks 0.7% Financials 0.7% g Ally Fi n a n cial I n c., 7.00%, pfd., 144A U n ited States 125,000 123,750,000 Ally Fi n a n cial I n c., 8.50%, pfd., A U n ited States 813,200 22,241,020 Citigro u p Capital XIII, 8.75%, pfd. U n ited States 1,870,000 51,873,800 a FHLMC, 8.375%, pfd., Z U n ited States 16,608,000 182,688,000 a FNMA, 6.75%, pfd. U n ited States 3,000,000 26,730,000 a FNMA, 7.625%, pfd., R U n ited States 2,399,400 22,434,390 a FNMA, 8.25%, pfd. U n ited States 11,784,000 123,496,320 GMAC Capital Tr u st I, 8.125%, pfd. U n ited States 4,550,000 124,215,000 Total Preferred Stocks (Cost $1,048,706,482) 677,428,530 Principal Amount* Convertible Bonds 0.8% Consumer Discretionary 0.4% g Volkswage n I n ter n atio n al Fi n a n ce, cvt., s u b. n ote, 144A, 5.50%, 11/09/15 Germa n y 220,000,000 EUR 350,041,410 Semiannual Report | 79 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Convertible Bonds (continued) Energy 0.2% Alpha Nat u ral Reso u rces I n c., cvt., se n ior n ote, 3.75%, 12/15/17 U n ited States $ 4.875%, 12/15/20 U n ited States g America n E n ergy - Utica LLC, cvt., s u b. n ote, 144A, 3.50%, 3/01/21 U n ited States Peabody E n ergy Corp., cvt., j un ior s u b. bo n d, 4.75%, 12/15/66 U n ited States Industrials 0.1% Meritor I n c., cvt., se n ior bo n d, 7.875%, 3/01/26 U n ited States Materials 0.1% Cemex SAB de CV, cvt., s u b. n ote, 3.25%, 3/15/16 Mexico 3.75%, 3/15/18 Mexico Molycorp I n c., se n ior n ote, cvt., 6.00%, 9/01/17 U n ited States Total Convertible Bonds (Cost $580,584,704) Corporate Bonds 32.9% Consumer Discretionary 5.9% g Academy Ltd./Fi n a n ce Corp., se n ior n ote, 144A, 9.25%, 8/01/19 U n ited States AMC Networks I n c., 4.75%, 12/15/22 U n ited States Best B u y Co. I n c., se n ior n ote, 5.50%, 3/15/21 U n ited States Cablevisio n Systems Corp., se n ior n ote, 8.625%, 9/15/17 U n ited States 7.75%, 4/15/18 U n ited States Caesars E n tertai n me n t Operati n g Co. I n c., se n ior sec u red n ote, 11.25%, 6/01/17 U n ited States 8.50%, 2/15/20 U n ited States first lie n , 9.00%, 2/15/20 U n ited States g CBS O u tdoor Americas Capital LLC/CBS O u tdoor Americas Capital Corp., se n ior bo n d, 144A, 5.625%, 2/15/24 U n ited States se n ior n ote, 144A, 5.25%, 2/15/22 U n ited States CCO Holdi n gs LLC/CCO Holdi n gs Capital Corp., se n ior bo n d, 5.25%, 9/30/22 U n ited States se n ior bo n d, 5.125%, 2/15/23 U n ited States se n ior bo n d, 5.75%, 9/01/23 U n ited States se n ior bo n d, 5.75%, 1/15/24 U n ited States se n ior n ote, 7.375%, 6/01/20 U n ited States se n ior n ote, 6.50%, 4/30/21 U n ited States Chrysler Gro u p LLC/CG Co-Iss u er I n c., se n ior sec u red n ote, 8.00%, 6/15/19 U n ited States 8.25%, 6/15/21 U n ited States g 144A, 8.25%, 6/15/21 U n ited States 80 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Consumer Discretionary (continued) Ci n emark USA I n c., se n ior bo n d, 4.875%, 6/01/23 U n ited States 23,000,000 $ 22,223,750 se n ior n ote, 5.125%, 12/15/22 U n ited States 50,000,000 50,250,000 Clear Cha nn el Comm un icatio n s I n c., h se n ior n ote, PIK, 14.00%, 2/01/21 U n ited States 124,363,800 124,571,114 se n ior sec u red bo n d, first lie n , 9.00%, 3/01/21 U n ited States 339,775,000 356,339,031 se n ior sec u red n ote, first lie n , 9.00%, 12/15/19 U n ited States 225,000,000 237,375,000 se n ior sec u red n ote, first lie n , 11.25%, 3/01/21 U n ited States 50,000,000 55,875,000 Clear Cha nn el Worldwide Holdi n gs I n c., se n ior s u b. n ote, 7.625%, 3/15/20 U n ited States 142,500,000 154,612,500 Cl u bCorp Cl u b Operatio n s I n c., se n ior n ote, 10.00%, 12/01/18 U n ited States 77,920,000 86,004,200 CSC Holdi n gs LLC, se n ior n ote, 6.75%, 11/15/21 U n ited States 12,800,000 14,368,000 C u m u l u s Media Holdi n gs I n c., se n ior n ote, 7.75%, 5/01/19 U n ited States 50,000,000 53,500,000 c,h Dex Media I n c., se n ior s u b. n ote, PIK, 12.00%, 1/29/17 U n ited States 39,993,271 24,095,946 DISH DBS Corp., se n ior bo n d, 5.00%, 3/15/23 U n ited States 240,000,000 242,400,000 se n ior n ote, 5.125%, 5/01/20 U n ited States 45,000,000 47,025,000 se n ior n ote, 5.875%, 7/15/22 U n ited States 158,000,000 169,060,000 The Goodyear Tire & R u bber Co., se n ior n ote, 8.25%, 8/15/20 U n ited States 101,800,000 113,888,750 6.50%, 3/01/21 U n ited States 62,900,000 68,875,500 HD S u pply I n c., se n ior n ote, 7.50%, 7/15/20 U n ited States 60,000,000 65,775,000 g Jag u ar La n d Rover A u tomotive PLC, 144A, 8.125%, 5/15/21 U n ited Ki n gdom 20,000,000 22,908,400 se n ior n ote, 144A, 8.25%, 3/15/20 U n ited Ki n gdom 40,000,000 GBP 75,855,319 KB Home, se n ior bo n d, 7.50%, 9/15/22 U n ited States 35,000,000 38,500,000 se n ior n ote, 9.10%, 9/15/17 U n ited States 49,000,000 58,065,000 se n ior n ote, 7.25%, 6/15/18 U n ited States 70,500,000 79,665,000 se n ior n ote, 8.00%, 3/15/20 U n ited States 20,000,000 22,800,000 se n ior n ote, 7.00%, 12/15/21 U n ited States 40,000,000 43,150,000 Lamar Media Corp., se n ior s u b. bo n d, 5.00%, 5/01/23 U n ited States 22,000,000 22,110,000 g La u reate Ed u catio n I n c., 144A, 9.25%, 9/01/19 U n ited States 25,000,000 26,750,000 MGM Resorts I n ter n atio n al, se n ior n ote, 6.625%, 7/15/15 U n ited States 25,200,000 26,838,000 10.00%, 11/01/16 U n ited States 90,000,000 107,887,500 8.625%, 2/01/19 U n ited States 44,800,000 53,872,000 5.25%, 3/31/20 U n ited States 60,000,000 61,950,000 6.75%, 10/01/20 U n ited States 27,450,000 30,503,813 7.75%, 3/15/22 U n ited States 80,000,000 93,200,000 g,h New Academy Fi n a n ce Co. LLC/Corp., se n ior n ote, 144A, PIK, 8.00%, 6/15/18 U n ited States 20,000,000 20,575,000 Q u ebecor Media I n c., se n ior bo n d, 5.75%, 1/15/23 Ca n ada 75,300,000 75,864,750 Regal E n tertai n me n t Gro u p, se n ior n ote, 5.75%, 3/15/22 U n ited States 50,000,000 51,625,000 Shea Homes LP/F un di n g Corp., se n ior sec u red n ote, 8.625%, 5/15/19 U n ited States 93,200,000 103,219,000 Semiannual Report | 81 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Consumer Discretionary (continued) g Siri u s XM Holdi n gs I n c., se n ior n ote, 144A, 4.25%, 5/15/20 U n ited States $ 5.875%, 10/01/20 U n ited States 5.75%, 8/01/21 U n ited States 4.625%, 5/15/23 U n ited States Time War n er Cable I n c., se n ior n ote, 4.125%, 2/15/21 U n ited States 4.00%, 9/01/21 U n ited States g U n ivisio n Comm un icatio n s I n c., se n ior n ote, 144A, 8.50%, 5/15/21 U n ited States se n ior sec u red n ote, 144A, 6.875%, 5/15/19 U n ited States se n ior sec u red n ote, 144A, 5.125%, 5/15/23 U n ited States g UPCB Fi n a n ce III Ltd., se n ior sec u red n ote, 144A, 6.625%, 7/01/20 Netherla n ds Videotro n Ltd., se n ior n ote, 5.00%, 7/15/22 Ca n ada g Virgi n Media Sec u red Fi n a n ce PLC, se n ior sec u red bo n d, 144A, 5.50%, 1/15/25 U n ited Ki n gdom Visa n t Corp., se n ior n ote, 10.00%, 10/01/17 U n ited States g Wy nn Las Vegas LLC/Capital Corp., se n ior bo n d, 144A, 4.25%, 5/30/23 U n ited States g Wy nn Maca u Ltd., se n ior n ote, 144A, 5.25%, 10/15/21 Maca u Consumer Staples 0.8% Allia n ce O n e I n ter n atio n al I n c., sec u red n ote, seco n d lie n , 9.875%, 7/15/21 U n ited States g Bopara n Fi n a n ce PLC, se n ior n ote, 144A, 9.75%, 4/30/18 U n ited Ki n gdom EUR 9.875%, 4/30/18 U n ited Ki n gdom GBP g ESAL GmbH, se n ior n ote, 144A, 6.25%, 2/05/23 Brazil g I nn ovatio n Ve n t u res LLC/Fi n a n ce Corp., sec u red n ote, 144A, 9.50%, 8/15/19 U n ited States g JBS USA LLC/Fi n a n ce I n c., se n ior n ote, 144A, 8.25%, 2/01/20 U n ited States 7.25%, 6/01/21 U n ited States 7.25%, 6/01/21 U n ited States g Post Holdi n gs I n c., se n ior n ote, 144A, 6.75%, 12/01/21 U n ited States Spectr u m Bra n ds I n c., se n ior n ote, 6.625%, 11/15/22 U n ited States SUPERVALU I n c., se n ior n ote, 8.00%, 5/01/16 U n ited States U.S. Foods I n c., 8.50%, 6/30/19 U n ited States Energy 7.5% Access Midstream Part n er LP/ACMP Fi n a n ce Corp., se n ior n ote, 4.875%, 5/15/23 U n ited States Alpha Nat u ral Reso u rces I n c., se n ior n ote, 6.00%, 6/01/19 U n ited States i 6.25%, 6/01/21 U n ited States 82 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) g A n tero Reso u rces Corp., se n ior n ote, 144A, 5.375%, 11/01/21 U n ited States $ A n tero Reso u rces Fi n a n ce Corp., se n ior n ote, 7.25%, 8/01/19 U n ited States Arch Coal I n c., g sec u red n ote, seco n d lie n , 144A, 8.00%, 1/15/19 U n ited States se n ior n ote, 7.00%, 6/15/19 U n ited States se n ior n ote, 7.25%, 6/15/21 U n ited States g Atlas Reso u rce Escrow Co., se n ior n ote, 144A, 9.25%, 8/15/21 U n ited States j ATP Oil & Gas Corp., se n ior sec u red n ote, 11.875%, 5/01/15 U n ited States Berry Petrole u m Co., se n ior bo n d, 6.375%, 9/15/22 U n ited States Bill Barrett Corp., se n ior n ote, 7.00%, 10/15/22 U n ited States BreitB u r n E n ergy Part n ers LP/Fi n a n ce Corp., se n ior bo n d, 7.875%, 4/15/22 U n ited States Callo n Petrole u m Co., se n ior sec u red n ote, 13.00%, 9/15/16 U n ited States g Cal u met Specialty Prod u cts Part n ers LP a n d Cal u met Fi n a n ce Corp., se n ior n ote, 144A, 6.50%, 4/15/21 U n ited States Cal u met Specialty Prod u cts Part n ers LP/Fi n a n ce Corp., se n ior n ote, 7.625%, 1/15/22 U n ited States Carrizo Oil & Gas I n c., se n ior n ote, 8.625%, 10/15/18 U n ited States 7.50%, 9/15/20 U n ited States CGG, se n ior n ote, 6.50%, 6/01/21 Fra n ce Chaparral E n ergy I n c., se n ior n ote, 7.625%, 11/15/22 U n ited States CHC Helicopter SA, se n ior n ote, 9.375%, 6/01/21 Ca n ada se n ior sec u red n ote, first lie n , 9.25%, 10/15/20 Ca n ada Chesapeake E n ergy Corp., se n ior n ote, 6.50%, 8/15/17 U n ited States 7.25%, 12/15/18 U n ited States 6.875%, 11/15/20 U n ited States 5.375%, 6/15/21 U n ited States 5.75%, 3/15/23 U n ited States Clayto n Williams E n ergy I n c., se n ior n ote, 7.75%, 4/01/19 U n ited States Co n cho Reso u rces I n c, se n ior bo n d, 5.50%, 4/01/23 U n ited States CONSOL E n ergy I n c., se n ior n ote, 8.25%, 4/01/20 U n ited States De n b u ry Reso u rces I n c., se n ior s u b. n ote, 4.625%, 7/15/23 U n ited States g Diamo n dback E n ergy I n c., se n ior n ote, 144A, 7.625%, 10/01/21 U n ited States El Paso Corp., se n ior n ote, MTN, 7.75%, 1/15/32 U n ited States E n ergy Tra n sfer Eq u ity LP, se n ior bo n d, 5.875%, 1/15/24 U n ited States E n ergy Tra n sfer Part n ers LP, se n ior bo n d, 3.60%, 2/01/23 U n ited States E n ergy XXI G u lf Coast I n c., se n ior n ote, 9.25%, 12/15/17 U n ited States EP E n ergy LLC/Fi n a n ce I n c., se n ior n ote, 9.375%, 5/01/20 U n ited States EXCO Reso u rces I n c., se n ior n ote, 7.50%, 9/15/18 U n ited States Semiannual Report | 83 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) g Expro Fi n a n ce L u xembo u rg, se n ior sec u red n ote, 144A, 8.50%, 12/15/16 U n ited Ki n gdom $ Forest Oil Corp., se n ior n ote, 7.25%, 6/15/19 U n ited States g Gibso n E n ergy I n c., se n ior n ote, 144A, 6.75%, 7/15/21 Ca n ada Halco n Reso u rces Corp., se n ior n ote, 9.75%, 7/15/20 U n ited States 8.875%, 5/15/21 U n ited States g 144A, 9.25%, 2/15/22 U n ited States g Herc u les Offshore I n c., se n ior n ote, 144A, 8.75%, 7/15/21 U n ited States g Ki n der Morga n I n c., se n ior sec u red bo n d, first lie n , 144A, 5.625%, 11/15/23 U n ited States se n ior sec u red n ote, 144A, 5.00%, 2/15/21 U n ited States g Laredo Petrole u m I n c., se n ior n ote, 144A, 5.625%, 1/15/22 U n ited States g Lightstream Reso u rces Ltd., se n ior n ote, 144A, 8.625%, 2/01/20 Ca n ada Li nn E n ergy LLC/Fi n a n ce Corp., se n ior n ote, 6.50%, 5/15/19 U n ited States 8.625%, 4/15/20 U n ited States 7.75%, 2/01/21 U n ited States g 144A, 6.25%, 11/01/19 U n ited States Mag nu m H un ter Reso u rces Corp., se n ior n ote, 9.75%, 5/15/20 U n ited States g MEG E n ergy Corp., se n ior bo n d, 144A, 7.00%, 3/31/24 Ca n ada Midstates Petrole u m Co. I n c./LLC, se n ior n ote, 10.75%, 10/01/20 U n ited States 9.25%, 6/01/21 U n ited States NFR E n ergy LLC/NFR Fi n a n ce Corp., 9.75%, 2/15/17 U n ited States g NGPL PipeCo LLC, sec u red n ote, 144A, 7.119%, 12/15/17 U n ited States g Niska Gas Storage Ca n ada ULC/Fi n a n ce Corp., se n ior n ote, 144A, 6.50%, 4/01/19 U n ited States g Ocea n Rig UDW I n c., se n ior n ote, 144A, 7.25%, 4/01/19 Cypr u s Offshore Gro u p I n vestme n t Ltd., se n ior bo n d, first lie n , 7.125%, 4/01/23 U n ited States se n ior sec u red n ote, first lie n , 7.50%, 11/01/19 U n ited States Peabody E n ergy Corp., se n ior n ote, 6.00%, 11/15/18 U n ited States 6.25%, 11/15/21 U n ited States Pe nn Virgi n ia Corp., se n ior n ote, 8.50%, 5/01/20 U n ited States Pe nn Virgi n ia Reso u rce Part n ers LP/Fi n a n ce Corp. II, se n ior n ote, 6.50%, 5/15/21 U n ited States Petrobras Global Fi n a n ce BV, se n ior n ote, 4.375%, 5/20/23 Brazil 6.25%, 3/17/24 Brazil Petrobras I n ter n atio n al Fi n a n ce Co., se n ior n ote, 5.375%, 1/27/21 Brazil PetroQ u est E n ergy I n c., se n ior n ote, 10.00%, 9/01/17 U n ited States Plai n s Exploratio n & Prod u ctio n Co., se n ior n ote, 6.50%, 11/15/20 U n ited States 6.875%, 2/15/23 U n ited States 84 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Q u icksilver Reso u rces I n c., se n ior n ote, 9.125%, 8/15/19 U n ited States $ g 144A, 11.00%, 7/01/21 U n ited States Ra n ge Reso u rces Corp., se n ior s u b. n ote, 5.00%, 3/15/23 U n ited States Rege n cy E n ergy Part n ers LP/Rege n cy E n ergy Fi n a n ce Corp., se n ior bo n d, 5.50%, 4/15/23 U n ited States se n ior n ote, 5.875%, 3/01/22 U n ited States se n ior n ote, 4.50%, 11/01/23 U n ited States g Rockies Express Pipeli n e LLC, se n ior bo n d, 144A, 6.85%, 7/15/18 U n ited States se n ior n ote, 144A, 6.00%, 1/15/19 U n ited States Sabi n e Pass Liq u efactio n LLC, first lie n , 5.625%, 2/01/21 U n ited States 5.625%, 4/15/23 U n ited States g 144A, 6.25%, 3/15/22 U n ited States Sabi n e Pass LNG LP, first lie n , 6.50%, 11/01/20 U n ited States se n ior sec u red n ote, 7.50%, 11/30/16 U n ited States g Samso n I n vestme n t Co., se n ior n ote, 144A, 9.75%, 2/15/20 U n ited States g Sa n chez E n ergy Corp., se n ior n ote, 144A, 7.75%, 6/15/21 U n ited States Sa n dRidge E n ergy I n c., se n ior n ote, 8.75%, 1/15/20 U n ited States 7.50%, 3/15/21 U n ited States 8.125%, 10/15/22 U n ited States 7.50%, 2/15/23 U n ited States Sto n e E n ergy Corp., se n ior bo n d, 7.50%, 11/15/22 U n ited States W&T Offshore I n c., se n ior n ote, 8.50%, 6/15/19 U n ited States The Williams Cos. I n c., se n ior bo n d, 3.70%, 1/15/23 U n ited States WPX E n ergy I n c., se n ior n ote, 6.00%, 1/15/22 U n ited States Financials 3.1% Ally Fi n a n cial I n c., se n ior n ote, 6.25%, 12/01/17 U n ited States k Ba n k of America Corp., j un ior s u b. bo n d, M, 8.125% to 5/15/18, FRN thereafter, Perpet u al U n ited States U, 5.20% to 6/01/23, FRN thereafter, Perpet u al U n ited States k Barclays PLC, s u b. bo n d, 8.25% to 12/15/18, FRN thereafter, Perpet u al U n ited Ki n gdom CIT Gro u p I n c., se n ior bo n d, 5.00%, 8/01/23 U n ited States k Citigro u p I n c., j un ior s u b. bo n d, 5.35% to 05/15/23, FRN thereafter, Perpet u al U n ited States 5.95% to 1/30/23, FRN thereafter, Perpet u al U n ited States Crow n Castle I n ter n atio n al Corp., se n ior bo n d, 5.25%, 1/15/23 U n ited States E*TRADE Fi n a n cial Corp., se n ior n ote, 6.00%, 11/15/17 U n ited States k Fifth Third Ba n corp, j un ior s u b. bo n d, 5.10% to 6/30/23, FRN thereafter, Perpet u al U n ited States k Ge n eral Electric Capital Corp., C, j un ior s u b. bo n d, 5.25% to 6/15/23, FRN thereafter, Perpet u al U n ited States Semiannual Report | 85 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Financials (continued) Ge n eral Motors Fi n a n cial Co. I n c., se n ior bo n d, 4.25%, 5/15/23 U n ited States $ I n ter n atio n al Lease Fi n a n ce Corp., se n ior n ote, 8.75%, 3/15/17 U n ited States 8.875%, 9/01/17 U n ited States k JPMorga n Chase & Co., j un ior s u b. bo n d, 6.00% to 8/01/23, FRN thereafter, Perpet u al U n ited States j un ior s u b. bo n d, 6.125% to 4/30/24, FRN thereafter, Perpet u al U n ited States j un ior s u b. bo n d, 6.75% to 2/01/24, FRN thereafter, Perpet u al U n ited States j un ior s u b. n ote, 1, 7.90% to 4/30/19, FRN thereafter, Perpet u al U n ited States Q, j un ior s u b. bo n d, 5.15% to 5/01/23, FRN thereafter, Perpet u al U n ited States Ki n etic Co n cepts I n c./USA, se n ior n ote, 12.50%, 11/01/19 U n ited States Morga n Sta n ley, se n ior n ote, 5.50%, 1/26/20 U n ited States Natio n star Mortgage LLC/Natio n star Capital Corp., se n ior n ote, 9.625%, 5/01/19 U n ited States g N u vee n I n vestme n ts I n c., se n ior n ote, 144A, 9.125%, 10/15/17 U n ited States 9.50%, 10/15/20 U n ited States k PNC Fi n a n cial Services Gro u p I n c., j un ior s u b. n ote, 4.85% to 6/01/23, FRN thereafter, Perpet u al U n ited States SLM Corp., 6.125%, 3/25/24 U n ited States Health Care 2.6% Alere I n c., se n ior n ote, 7.25%, 7/01/18 U n ited States CHS/Comm un ity Health Systems I n c., se n ior n ote, 8.00%, 11/15/19 U n ited States g 144A, 5.125%, 8/01/21 U n ited States g 144A, 6.875%, 2/01/22 U n ited States g Forest Laboratories I n c., se n ior n ote 144A, 5.00%, 12/15/21 U n ited States g Grifols Worldwide Operatio n s Ltd., se n ior n ote, 144A, 5.25%, 4/01/22 Spai n HCA Holdi n gs I n c., se n ior n ote, 6.25%, 2/15/21 U n ited States HCA I n c., sec u red n ote, 5.00%, 3/15/24 U n ited States se n ior n ote, 6.50%, 2/15/16 U n ited States se n ior n ote, 8.00%, 10/01/18 U n ited States se n ior n ote, 7.50%, 2/15/22 U n ited States se n ior n ote, 5.875%, 5/01/23 U n ited States se n ior sec u red bo n d, first lie n , 4.75%, 5/01/23 U n ited States se n ior sec u red n ote, 6.50%, 2/15/20 U n ited States 86 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Health Care (continued) g,h Jag u ar Holdi n g Co. I, se n ior n ote, 144A, PIK, 9.375%, 10/15/17 U n ited States 61,100,000 $ 64,536,875 Te n et Healthcare Corp., 4.375%, 10/01/21 U n ited States 85,000,000 82,450,000 first lie n , 6.25%, 11/01/18 U n ited States 88,211,775 97,639,408 se n ior n ote, 9.875%, 7/01/14 U n ited States 30,000,000 30,607,500 se n ior n ote, 8.00%, 8/01/20 U n ited States 190,000,000 208,050,000 se n ior n ote, 8.125%, 4/01/22 U n ited States 360,000,000 403,200,000 g se n ior n ote, 144A, 5.00%, 3/01/19 U n ited States 20,450,000 20,475,563 m se n ior n ote, FRN, 9.25%, 2/01/15 U n ited States 101,300,000 107,884,500 se n ior sec u red n ote, first lie n , 4.50%, 4/01/21 U n ited States 41,000,000 40,231,250 g Valea n t Pharmace u ticals I n ter n atio n al I n c., se n ior n ote, 144A, 6.75%, 8/15/18 U n ited States 58,900,000 65,084,500 7.50%, 7/15/21 U n ited States 53,900,000 60,907,000 5.625%, 12/01/21 U n ited States 25,650,000 26,996,625 g VPI Escrow Corp., se n ior n ote, 144A, 6.375%, 10/15/20 U n ited States 42,900,000 46,546,500 2,361,573,008 Industrials 1.8% g Abe n goa Fi n a n ce SAU, se n ior n ote, 144A, 8.875%, 11/01/17 Spai n 100,000,000 112,937,500 7.75%, 2/01/20 Spai n 36,600,000 39,711,000 The ADT Corp., se n ior bo n d, 4.125%, 6/15/23 U n ited States 95,000,000 85,230,770 se n ior n ote, 3.50%, 7/15/22 U n ited States 18,000,000 15,852,078 g Aher n Re n tals I n c., sec u red n ote, seco n d lie n , 144A, 9.50%, 6/15/18 U n ited States 40,000,000 44,450,000 g Algeco Scotsma n Global Fi n a n ce PLC, se n ior n ote, 144A, 10.75%, 10/15/19 U n ited Ki n gdom 40,000,000 44,500,000 se n ior sec u red n ote, first lie n , 144A, 8.50%, 10/15/18 U n ited Ki n gdom 98,500,000 107,795,938 g Aviatio n Capital Gro u p, 144A, 6.75%, 4/06/21 U n ited States 48,520,000 53,959,771 g Bl u eli n e Re n tal Fi n a n ce Corp., seco n d lie n , 144A, 7.00%, 2/01/19 U n ited States 10,800,000 11,448,000 g Bombardier I n c., se n ior bo n d, 144A, 6.125%, 1/15/23 Ca n ada 81,300,000 82,519,500 se n ior n ote, 144A, 6.00%, 10/15/22 Ca n ada 35,000,000 35,000,000 c,g CEVA Gro u p PLC, first lie n , 144A, 7.00%, 3/01/21 U n ited Ki n gdom 15,000,000 15,318,750 sec u red n ote, 144A, 9.00%, 9/01/21 U n ited Ki n gdom 20,000,000 20,475,000 se n ior n ote, first lie n , 144A, 4.00%, 5/01/18 U n ited Ki n gdom 186,778,982 173,704,453 Hertz Corp., se n ior n ote, 6.75%, 4/15/19 U n ited States 125,775,000 135,365,344 7.375%, 1/15/21 U n ited States 30,000,000 33,150,000 g Icah n E n terprises LP/Icah n Fi n a n ce Corp., se n ior n ote, 144A, 5.875%, 2/01/22 U n ited States 50,000,000 50,875,000 Iro n Mo un tai n I n c., se n ior s u b. bo n d, 5.75%, 8/15/24 U n ited States 73,000,000 71,448,750 Navistar I n ter n atio n al Corp., se n ior n ote, 8.25%, 11/01/21 U n ited States 147,975,000 151,489,406 Nielse n Fi n a n ce LLC/Co., se n ior n ote, 4.50%, 10/01/20 Netherla n ds 15,000,000 15,187,500 Semiannual Report | 87 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Industrials (continued) g Ste n a AB, se n ior bo n d, 144A, 7.00%, 2/01/24 Swede n $ g Ste n a I n ter n atio n al SA, sec u red bo n d, 144A, 5.75%, 3/01/24 Swede n Tra n sDigm I n c., se n ior s u b. n ote, 5.50%, 10/15/20 U n ited States U n ited Co n ti n e n tal Holdi n gs I n c., se n ior bo n d, A, 6.00%, 7/15/26 U n ited States B, 6.00%, 7/15/28 U n ited States U n ited Re n tals North America I n c., se n ior bo n d, 5.75%, 11/15/24 U n ited States se n ior s u b. n ote, 8.375%, 9/15/20 U n ited States Information Technology 3.1% g Alcatel-L u ce n t USA I n c., se n ior n ote, 144A, 6.75%, 11/15/20 U n ited States g Belde n I n c., se n ior s u b. n ote, 144A, 5.50%, 9/01/22 U n ited States g BMC Software Fi n a n ce I n c., se n ior n ote, 144A, 8.125%, 7/15/21 U n ited States CDW LLC/Fi n a n ce Corp., se n ior n ote, 8.00%, 12/15/18 U n ited States se n ior n ote, 8.50%, 4/01/19 U n ited States se n ior s u b. n ote, 12.535%, 10/12/17 U n ited States Ceridia n Corp., g sec u red n ote, 144A, 8.875%, 7/15/19 U n ited States se n ior n ote, 11.25%, 11/15/15 U n ited States g,h CommScope Holdi n gs Co. I n c., se n ior n ote, 144A, PIK, 6.625%, 6/01/20 U n ited States g CommScope I n c., se n ior n ote, 144A, 8.25%, 1/15/19 U n ited States First Data Corp., se n ior bo n d, 12.625%, 1/15/21 U n ited States se n ior n ote, 10.625%, 6/15/21 U n ited States g se n ior sec u red bo n d, 144A, 8.25%, 1/15/21 U n ited States g,h se n ior sec u red n ote, 144A, PIK, 8.75%, 1/15/22 U n ited States g se n ior sec u red n ote, first lie n , 144A, 6.75%, 11/01/20 U n ited States Freescale Semico n d u ctor I n c., g sec u red n ote, 144A, 5.00%, 5/15/21 U n ited States se n ior n ote, 8.05%, 2/01/20 U n ited States se n ior n ote, 10.75%, 8/01/20 U n ited States g se n ior sec u red n ote, 144A, 6.00%, 1/15/22 U n ited States g,h Healthcare Tech n ology I n c., se n ior n ote, 144A, PIK, 7.375%, 9/01/18 U n ited States IAC/I n terActiveCorp, se n ior n ote, 4.75%, 12/15/22 U n ited States I n for U.S. I n c., se n ior n ote, 9.375%, 4/01/19 U n ited States NCR Corp., se n ior n ote, 4.625%, 2/15/21 U n ited States 5.00%, 7/15/22 U n ited States g NCR Escrow Corp., se n ior n ote, 144A, 6.375%, 12/15/23 U n ited States 88 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Information Technology (continued) g NII I n ter n atio n al Telecom SCA, se n ior n ote, 144A, 11.375%, 8/15/19 U n ited States $ g Sa n mi n a Corp., se n ior n ote, 144A, 7.00%, 5/15/19 U n ited States Sterli n g I n ter n atio n al I n c., se n ior n ote, 11.00%, 10/01/19 U n ited States Materials 3.2% i A n gloGold Asha n ti Holdi n gs PLC, se n ior n ote, 8.50%, 7/30/20 So u th Africa g Ardagh Packagi n g Fi n a n ce PLC/Ardagh MP Holdi n gs USA I n c., se n ior n ote, 144A, 6.25%, 1/31/19 Irela n d 7.00%, 11/15/20 Irela n d 6.75%, 1/31/21 Irela n d Ball Corp., se n ior bo n d, 4.00%, 11/15/23 U n ited States g Beverage Packagi n g Holdi n gs L u xembo u rg II SA, se n ior n ote, 144A, 5.625%, 12/15/16 U n ited States g Cemex Fi n a n ce LLC, se n ior sec u red n ote, 144A, 9.375%, 10/12/22 Mexico b 6.00%, 4/01/24 Mexico g Cemex SAB de CV, sec u red n ote, 144A, 5.875%, 3/25/19 Mexico sec u red n ote, 144A, 7.25%, 1/15/21 Mexico se n ior sec u red n ote, 144A, 9.00%, 1/11/18 Mexico se n ior sec u red n ote, 144A, 9.50%, 6/15/18 Mexico se n ior sec u red n ote, 144A, 6.50%, 12/10/19 Mexico Crow n Americas LLC/Crow n Americas Capital Corp. IV, se n ior bo n d, 4.50%, 1/15/23 U n ited States Dy n acast I n ter n atio n al LLC/Fi n a n ce I n c., 9.25%, 7/15/19 U n ited States g First Q u a n t u m Mi n erals Ltd., se n ior n ote, 144A, 6.75%, 2/15/20 Ca n ada 7.00%, 2/15/21 Ca n ada g FMG Reso u rces (A u g u st 2006) Pty. Ltd., se n ior n ote, 144A, 6.875%, 2/01/18 A u stralia i 8.25%, 11/01/19 A u stralia i 6.875%, 4/01/22 A u stralia H u dBay Mi n erals I n c., se n ior n ote, 9.50%, 10/01/20 Ca n ada g 144A, 9.50%, 10/01/20 Ca n ada g Imperial Metals Corp., se n ior n ote, 144A, 7.00%, 3/15/19 Ca n ada g I n eos Fi n a n ce PLC, se n ior sec u red n ote, 144A, 8.375%, 2/15/19 Switzerla n d g I n eos Gro u p Holdi n gs SA, se n ior n ote, 144A, 5.75%, 2/15/19 Switzerla n d EUR 5.875%, 2/15/19 L u xembo u rg g Kerli n g PLC, se n ior sec u red n ote, 144A, 10.625%, 2/01/17 U n ited Ki n gdom EUR Semiannual Report | 89 Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Materials (continued) Molycorp I n c., first lie n , 10.00%, 6/01/20 U n ited States 65,000,000 $ 64,675,000 g Orio n E n gi n eered Carbo n s Bo n dco GmbH, se n ior sec u red bo n d, 144A, 10.00%, 6/15/18 Germa n y 22,320,000 EUR 33,558,663 se n ior sec u red n ote, first lie n , 144A, 9.625%, 6/15/18 Germa n y 23,400,000 25,476,750 g,h Orio n E n gi n eered Carbo n s Fi n a n ce & Co. SCA, se n ior n ote, 144A, PIK, 9.25%, 8/01/19 Germa n y 28,200,000 29,398,500 Rey n olds Gro u p Iss u er I n c./LLC/SA, first lie n , 5.75%, 10/15/20 U n ited States 70,800,000 74,517,000 se n ior n ote, 8.50%, 5/15/18 U n ited States 99,900,000 104,895,000 se n ior n ote, 9.00%, 4/15/19 U n ited States 100,100,000 107,607,500 se n ior n ote, 9.875%, 8/15/19 U n ited States 127,000,000 142,557,500 se n ior n ote, 8.25%, 2/15/21 U n ited States 45,000,000 49,331,250 se n ior sec u red n ote, 7.875%, 8/15/19 U n ited States 65,000,000 71,906,250 se n ior sec u red n ote, 6.875%, 2/15/21 U n ited States 32,500,000 35,262,500 g Sealed Air Corp., se n ior bo n d, 144A, 5.25%, 4/01/23 U n ited States 48,000,000 48,720,000 i U n ited States Steel Corp., se n ior n ote, 7.375%, 4/01/20 U n ited States 35,000,000 38,500,000 Walter E n ergy I n c., g first lie n , 144A, 9.50%, 10/15/19 U n ited States 85,000,000 86,806,250 se n ior n ote, 9.875%, 12/15/20 U n ited States 105,000,000 69,562,500 se n ior n ote, 8.50%, 4/15/21 U n ited States 66,725,000 42,370,375 g Wise Metals Gro u p LLC/Wise Alloys Fi n a n ce Corp., se n ior sec u red n ote, 144A, 8.75%, 12/15/18 U n ited States 25,000,000 26,937,500 2,848,544,984 Telecommunication Services 3.9% g Altice Fi n a n ci n g SA, sec u red n ote, 144A, 6.50%, 1/15/22 L u xembo u rg 24,100,000 25,485,750 Ce n t u ryLi n k I n c., se n ior bo n d, 6.75%, 12/01/23 U n ited States 47,600,000 50,753,500 se n ior n ote, 5.80%, 3/15/22 U n ited States 63,000,000 64,732,500 Cricket Comm un icatio n s I n c., se n ior n ote, 7.75%, 10/15/20 U n ited States 150,000,000 171,712,500 Fro n tier Comm un icatio n s Corp., se n ior bo n d, 7.625%, 4/15/24 U n ited States 75,000,000 78,750,000 se n ior n ote, 8.50%, 4/15/20 U n ited States 51,150,000 59,717,625 se n ior n ote, 9.25%, 7/01/21 U n ited States 63,600,000 75,684,000 se n ior n ote, 8.75%, 4/15/22 U n ited States 48,900,000 56,051,625 se n ior n ote, 7.125%, 1/15/23 U n ited States 138,000,000 144,555,000 g I n telsat Jackso n Holdi n gs SA, se n ior bo n d, 144A, 5.50%, 8/01/23 L u xembo u rg 130,000,000 128,050,000 g Millicom I n ter n atio n al Cell u lar SA, se n ior n ote, 144A, 6.625%, 10/15/21 L u xembo u rg 37,900,000 40,505,625 NII Capital Corp., se n ior bo n d, 7.625%, 4/01/21 U n ited States 46,445,000 13,236,825 g SoftBa n k Corp., se n ior n ote, 144A, 4.50%, 4/15/20 Japa n 70,000,000 69,737,500 Spri n t Capital Corp., se n ior bo n d, 6.875%, 11/15/28 U n ited States 126,000,000 122,850,000 g Spri n t Corp., se n ior bo n d, 144A, 7.125%, 6/15/24 U n ited States 245,650,000 258,546,625 se n ior n ote, 144A, 7.875%, 9/15/23 U n ited States 187,350,000 206,553,375 90 | Semiannual Report Franklin Custodian Funds Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Income Fund Country Principal Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) Spri n t Nextel Corp., 6.00%, 12/01/16 U n ited States 174,000,000 $ 191,182,500 11.50%, 11/15/21 U n ited States 200,000,000 267,000,000 se n ior n ote, 9.125%, 3/01/17 U n ited States 80,000,000 95,000,000 se n ior n ote, 8.375%, 8/15/17 U n ited States 182,700,000 215,814,375 se n ior n ote, 7.00%, 8/15/20 U n ited States 30,000,000 32,850,000 se n ior n ote, 6.00%, 11/15/22 U n ited States 158,000,000 161,752,500 g se n ior n ote, 144A, 9.00%, 11/15/18 U n ited States 180,000,000 220,500,000 T-Mobile USA I n c., se n ior bo n d, 6.625%, 4/01/23 U n ited States 50,000,000 53,250,000 se n ior bo n d, 6.50%, 1/15/24 U n ited States 32,300,000 33,915,000 se n ior n ote, 6.464%, 4/28/19 U n ited States 125,000,000 134,062,500 se n ior n ote, 6.542%, 4/28/20 U n ited States 45,000,000 48,600,000 se n ior n ote, 6.25%, 4/01/21 U n ited States 100,000,000 106,125,000 se n ior n ote, 6.633%, 4/28/21 U n ited States 50,000,000 53,937,500 se n ior n ote, 6.125%, 1/15/22 U n ited States 18,300,000 19,237,875 se n ior n ote, 6.731%, 4/28/22 U n ited States 50,000,000 53,750,000 se n ior n ote, 6.836%, 4/28/23 U n ited States 50,000,000 53,812,500 Verizo n Comm un icatio n s I n c., se n ior bo n d, 6.55%, 9/15/43 U n ited States 90,000,000 109,920,240 se n ior n ote, 5.15%, 9/15/23 U n ited States 102,700,000 112,614,247 g Wi n d Acq u isitio n Fi n a n ce SA, sec u red n ote, 144A, 7.25%, 2/15/18 Italy 35,000,000 36,925,000 3,567,171,687 Utilities 1.0% The AES Corp., se n ior bo n d, 4.875%, 5/15/23 U n ited States 110,000,000 105,600,000 5.50%, 3/15/24 U n ited States 40,000,000 39,800,000 g Calpi n e Corp., se n ior sec u red bo n d, first lie n , 144A, 5.875%, 1/15/24 U n ited States 58,700,000 59,874,000 se n ior sec u red n ote, 144A, 7.875%, 7/31/20 U n ited States 32,178,000 35,556,690 se n ior sec u red n ote, 144A, 7.50%, 2/15/21 U n ited States 80,040,000 87,843,900 se n ior sec u red n ote, 144A, 7.875%, 1/15/23 U n ited States 60,920,000 68,535,000 se n ior sec u red n ote, first lie n , 144A, 6.00%, 1/15/22 U n ited States 28,200,000 29,751,000 c,g Dy n egy I n c., se n ior n ote, 144A, 5.875%, 6/01/23 U n ited States 95,000,000 93,812,500 Ge n
